 ROCKINGHAM MACHINE-LUNEX COMPANYRockingham Machine-Lunex Company and Interna-tional Union, United Automobile, Aerospace &Agricultural Implement Workers of America(UAW) and International Union, United Auto-mobile, Aerospace & Agricultural ImplementWorkers of America (UAW) and its Local 2077.Cases 33-CA-4272 and 33-CA-4566March 19, 1981DECISION AND ORDEROn September 30, 1980, Administrative LawJudge Thomas D. Johnston issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Rockingham Machine-Lunex Company, PleasantValley, Iowa, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.At the hearing, the Administrative Law Judge ruled that the unauth-enticated transcripts of the post-strike negotiation meetings were hearsayevidence but admissible for the limited purpose of showing the "essence"of what occurred at those negotiations. In his Decision, however, theAdministrative Law Judge relied on the transcripts to establish the truthof the matters asserted in the transcripts. Notwithstanding his misplacedreliance on the transcripts, the record shows that the facts concerningthose meetings were established by Respondent's authenticated notes con-cerning the meetings.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Although we agree with the Administrative Law Judge that Respond-ent bargained in bad faith, thereby violating Sec. 8(aXS) and (I) of theAct, we do not agree or rely on his finding that such bad faith wasevinced by (I) Respondent's failure to vest its negotiator with "sufficientauthority to conduct negotiations." inasmuch as the Union was aware ofRespondent's negotiatior's tentative authority and negotiated on thatbasis; (2) Respondent's submission of only 19 proposals in the first 10 ses-sions (Respondent's conduct here merely was reflective of the bargainingformat the parties utilized wherein the parties bargained from the Union'sproposed contract); and (3) Respondent's failure to document its state-ments that financial conditions might cause it to liquidate or close theplant, inasmuch as the Union never requested documentation thereof255 NLRB No. 15DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge:These consolidated cases' were heard at Rock Island, Il-linois, on November 19, 1979,2 and on January 22through 25 and March 11 and 12, 1980, pursuant to acharge filed on May 10 in Case 33-CA-4272 by the In-ternational Union, United Automobile, Aerospace & Ag-ricultural Workers of America (UAW) (herein referredto as the Union), and a complaint issued in Case 33-CA-4272 on June 28, and pursuant to a charge filed on No-vember 9 in Case 33-CA-4566 by the Union and Interna-tional Union, United Automobile, Aerospace & Agricul-tural Workers of America (UAW), Local 2077 (hereinreferred to as the Local), and a complaint issued on De-cember 4.The complaints, as amended prior to and at the hear-ing, allege that Rockingham Machine-Lunex Company(herein referred to as Respondent) violated Section8(a)(1) of the National Labor Relations Act, as amended(herein referred to as the Act), by unlawfully threateningemployees that if they engaged in a strike they would beconsidered to have quit; violated Section 8(a)(3) and (1)of the Act by refusing to pay striking unit employeestheir vacation benefits; and violated Section 8(a)(5) and(1) of the Act by unlawfully refusing to bargain collec-tively with the Union as the exclusive collective-bargain-ing representative of Respondent's employees in the bar-gaining unit during negotiations by refusing to agree to aunion dues-checkoff provision while authorizing check-off for the United Fund and United States SavingsBonds, offering only minimal concessions to the Unionrelative to noneconomic matters, offering no concessionsto the Union relative to economic matters, insisting onplacing a 35-cent cap on an existing cost-of-living allow-ance, refusing to agree to arbitration as a final step of thegrievance procedure provision, rescinding its agreementwith the Union to a number of provisions they had pre-viously agreed to and initialed, causing unwarranted andunreasonable delays in scheduling and holding of bar-gaining meetings, failing to vest its agent Hodges withsufficient authority to enter into binding agreementsduring negotiations, and by other acts and conduct whenconsidered with the above demonstrating that the totalityof Respondent's conduct was such as to show a lack ofgood faith in bargaining. It is further alleged that a strikeengaged in by the employees was an unfair labor prac-tice strike caused and/or prolonged by these unfair laborpractices engaged in by Respondent.Respondent in its answers dated August 31 and De-cember 7, and amended at the hearing, denies havingviolated the Act. Further, Respondent in its answer inCase 33-CA-4566 raised as affirmative defenses that cer-tain acts alleged were not the subject of the charge andwere also barred by Section 10(b) of the Act. Inasmuchas those acts occurring outside the 10(b) period weresubsequently deleted from the complaint and the lan-The order consolidating these cases was issued by me on January 7,1980.2 All dates referred to are in 1979 unless otherwise stated.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDguage of the charge, which alleged violations of Section8(a)(1), (3), and (5) of the Act, was otherwise sufficientto support the remaining allegations of the complaintthese affirmative defenses lack merit and are hereby dis-missed.Respondent at the hearing also amended its answer inCase 33-CA-4272 to raise Section 10(b) of the Act as anaffirmative defense to paragraph 8(b)9 of the amendedcomplaint which alleges that Respondent failed to vestits agent Hodges with sufficient authority to enter intobinding agreements during negotiations. Since negotia-tions were conducted by Hodges within the 10(b) periodsuch defense is hereby rejected.The issues involved are: (a) whether Respondent vio-lated Section 8(a)(1), (3), and (5) of the Act as alleged byunlawfully threatening employees for engaging in astrike, refused to pay certain striking employees their va-cation benefits, and refused to bargain in good faith withthe Union, and (b) whether the strike was an unfair laborpractice strike.Upon the entire record in these cases,3from my obser-vations of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,4I hereby make the following:5FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, an Iowa corporation with its office andplace of business located at Pleasant Valley, Iowa, is en-gaged in the business of job contract machining. Duringthe 12-month period preceding June 28, a representativeperiod, Respondent in the course of its operations soldand shipped finished products, valued in excess of$50,000, from its Pleasant Valley, Iowa, facility to pointslocated outside the State of Iowa and it purchased andreceived at its facility goods and materials valued inexcess of $50,000, which were transported there fromStates located outside the State of Iowa.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aerospace &Agricultural Workers of America (UAW), and the Inter-national Union, United Automobile, Aerospace & Agri-cultural Workers of America (UAW), Local 2077, areeach labor organizations within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Background and the Bargaining UnitRespondent operates a plant located at PleasantValley, Iowa, where it is engaged in the business of jobcontract machining.3 Respondent's unopposed motion dated April 21, 1980, to correct thetranscript is hereby granted.4 The Union did not file a separate brief but stated that it joined in thebrief filed by the General Counsel.5 The findings are based on the pleadings, admissions, stipulations, andundisputed evidence contained in the record which I credit.Its official and supervisory personnel during the peri-ods in issue included President Richard Schmidt, Secre-tary-Treasurer and Administrative Manager WilliamSchmidt, General Manager Robert Zeaske, Personnel Di-rector Jean Anderson, Foreman Hill, and Work Superin-tendent Joe Eisenberg.6President Schmidt has served as president since 1972and on September 18, 1978, he and his wife acquired soleownership of Respondent from the estate of the formerowner who died in June 1978.On May 22, 1978, following a Board-conducted elec-tion, the Union was certified by the Board as the exclu-sive representative for the purposes of collective bargain-ing of Respondent's employees in the following unit:All full-time and regular part-time production andmaintenance employees including warehouse andshipping employees, truck drivers, janitors and lead-man employed at the Employer's Pleasant Valley,Iowa facility; but excluding office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act.The pleadings admit and I find that the unit set forthconstitutes a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.Based on the Union's certification and the presumptionarising therefrom that its majority representative statuscontinues,7I find contrary to Respondent's denial thatthe Union has been and is now the exclusive representa-tive of all employees in the aforesaid appropriate unit forthe purposes of collective bargaining within the meaningof Section 9(a) of the Act.B. The Refusal To Bargain in Good Faith and theStrikeThe Union, by letter dated June 12, 1978, from its sub-regional director, Peter Kuchirka, requested of Respond-ent available dates to begin negotiations. PresidentSchmidt responded by letter dated June 16, 1978, inform-ing Kuchirka that it was available to begin negotiationsand Jim Hodgesswould be in charge of negotiating forRespondent.Following an exchange of telephone calls between Ku-chirka and Hodges, which were initiated by Kuchirka onJune 21, 1978, the first negotiation meeting was held onJune 30, 1978. This meeting as were all subsequent nego-tiation meetings was held at the Clayton House in Dav-enport, Iowa. Respondent's only representative at negoti-ations was Hodges while the Union was represented byKuchirka, who served as its chief negotiator, and mem-bers of its negotiating committee including LutherHaney, James Martin, Chester Donaldson, and DavidChadwick, who were also employed by Respondent.6 These individuals were supervisors under the Act.7 See Terrell Machine Company, 173 NLRB 1480 (1969), enfd. 427 F.2d1088 (4th Cir. 1970).s Howard "Jim" Hodges is a consultant who performs work for Re-spondent and is its agent under the Act.90 ROCKINGHAM MACHINE-LUNEX COMPANYAccording to both President Schmidt and Hodges,Hodges was appointed by Schmidt prior to negotiationsto serve as Respondent's negotiator with the authority tonegotiate the best contract that could be achieved sub-ject to final approval by Schmidt. The testimony ofHodges, President Schmidt, and Secretary-TreasurerSchmidt establish that throughout the course of negotia-tions Hodges kept them apprised of what transpired atthe negotiation meetings including agreements he hadreached with the Union and they discussed those mat-ters.Hodges9testified that at the June 30, 1978, negotiatingmeeting, which lasted about an hour, Kuchirka presentedhim with a proposed written contract. This proposedcontract appears to be complete except for certain por-tions left blank. These portions were designated holidaypay; vacation; group insurance and pension program;wages and job classification with subheadings of auto-matic wage progression, cost-of-living, yearend bonus,attendance bonus, education program, loans, and picnics;rates of pay for appropriate labor grade with automaticprogression; day work; funeral leave; general provisions;and effective dates. Kuchirka informed Hodges thatthose items left blank would be filled in later and ex-plained what he thought about them and various items inthe proposed contract. No proposals were given to theUnion at this meeting.Hodges informed them that Respondent's owner haddied and the Company was for sale'°or would be liqui-dated and it had also lost about $100,000 during the lastfew months of operations." The 1978 unaudited losswas about $8,000.Hodges also mentioned that July 3 would be celebrat-ed as a holiday without pay while July 4 would be cele-brated as a holiday with pay. 12Among other items discussed, Hodges reported thatchecks under Respondent's perfect attendance policy hadbeen paid that day and he questioned the Union aboutwhether it wanted to include as part of negotiations thecase involving the discharge of employee GordonHyman, discussed infra.Hodges reiterated Respondent's position that it wouldnot meet during working hours or pay for negotiatingtime, whereupon Kuchirka informed Hodges that hewould file charges against him if he did not change hisposition about not meeting during working hours. Al-though Hodges initially took the position that Respond-ent would only meet during nonscheduled working9 Hodges was the only person who attended the negotiating meetingsand testified about what transpired at those meetings concerning negotia-tions.tO President Schmidt stated that, prior to purchasing Respondent, hehad informed Hodges it might be sold or purchased.I" According to President Schmidt, Respondent lost about 300,000 in1976, was close to breaking even or made a little money in 1977, and lostmoney in 1978."a July 3, as discussed infra, had previously been announced as a paidholiday.hours, 3 this pbsition, objected to by Kuchirka, was sub-sequently abandoned.14Hodges also furnished the Union, as requested, with alist of employees and their dates of hire.The second negotiating meeting was held on July 5,1978. Hodges' testimony establishes that he distributedwhat he referred to as a master list of those items to beresolved. This list included all those items contained inthe Union's proposed contract to which correspondingnumbers had been assigned by Hodges. Hodges then ex-plained this was the approach he used in bargaining andsaid he was not ready to offer any counterproposals.However, Hodges did propose a 1-year contract whileKuchirka proposed a 3-year contract. Hodges informedthem that because of the financial condition of Respond-ent there was a possibility that the 10-cent-an-hour cost-of-living increase due to be paid the employees onAugust 7 might be withheld. Hodges repeated that Re-spondent would not pay for the July 3 holiday.During the meeting Hodges again mentioned theGordon Hyman case to see whether Kuchirka wanted toinclude it as an issue in negotiations; however, Kuchirkarefused.This meeting only lasted about 35 minutes. It endedafter Kuchirka questioned Hodges about his authority torepresent Respondent and requested evidence to show it.Hodges' response was they could cancel meetings previ-ously set at their initial meeting for July 6 and 7 untilthey got it resolved that he was representing Respond-ent. Hodges informed Kuchirka he would call him no laterthan July 11 about a meeting date and said he could notmeet that Friday as suggested by Kuchirka.Kuchirka also informed Hodges he was going to filecharges against him for refusing to meet during workinghours and over Respondent's refusal to pay for the July3 holiday.On July 7, 1978, the Union filed a charge with theBoard in Case 33-CA-3811 against Respondent alleginga refusal to bargain. On August 14, 1978, those portionsof the charge relating to Respondent's refusal to "discussunion contract proposals, to meet at reasonable times andfor reasonable lengths of time, and to make counterpro-posals" were withdrawn. However, those portions of thecharge relating to "unilateral change in working condi-tions and denying employees' established benefits" werenot withdrawn.On July 11, 1978, Hodges contacted Kuchirka andthey agreed to meet on July 19, 1978. Hodges had sug-gested July 21; however, Kuchirka informed him he hadan arbitration case and wanted a couple of days.The third negotiation meeting was held on July 19,1978, and lasted from around 9 a.m. to about I p.m.'a Both President Schmidt and Hodges testified that Respondent wasopposed to meeting during working hours because it needed the Union'scommittee members to work.14 The General Counsel at the hearing disclaimed Respondent's initialposition of only meeting during nonscheduled working hours as being anissue.I' According to Hodges he had informed Kuchirka at the start of ne-gotiations his agreements at the bargaining table would only connote ten-tative approval of the contract provisions.91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHodges distributed a letter from President Schmidt,dated July 18, 1978, addressed to Kuchirka reiterating itsJune 16, 1978, letter about Hodges being in charge oftheir negotiating with the Union.'6Hodges also showed Kuchirka a brochure about Re-spondent being for sale.Kuchirka, in the presence of Hodges and the Union'scommittee, called President Schmidt and inquired wheth-er Hodges was representing Respondent at the table andfurther told Schmidt that Hodges did not know what hewas doing and was a disgrace to the company. AlthoughJames Martin, a member of the Union's committee, testi-fied that he did not recall Kuchirka calling Hodges a dis-grace, he did not deny it occurred.President Schmidt acknowledged receiving a call fromKuchirka and confirming that Hodges was Respondent'snegotiator.Following this call to President Schmidt approximate-ly 18 noneconomic issues were discussed. Hodges distrib-uted copies of various proposals he had prepared usinghis own language or language from the Union's originalproposal. Ten of these proposals were agreed to byHodges and Kuchirka who both signed them. They in-cluded from the Union's original proposal sections 2.117and 2.2 dealing with purpose and relationship; sections3.1 and 3.2 dealing with nondiscrimination; section 8.2dealing with leave of absence for pregnancy; section 8.3dealing with leave of absence for military service, exceptfor the last sentence about the rights of employees enlist-ing in the Peace Corps which was deleted from Re-spondent's proposal; section 9.2 dealing with recognitionof the shop committee; section 12.10 dealing with senior-ity; and section 12.11 dealing with furnishing names tonew employees.The remaining three proposals agreed to set forth thatthe agreement was between the Company and the Unioncovering the unit employees, defined the term "employ-ee," and clarified the use of "he" or "his" as used in theagreement to also mean "she" or "hers" without any dis-tinction.It was not established what, if any, other issues werediscussed.Hodges and Kuchirka arranged to meet again onAugust 4. However, the reason for the delay was not es-tablished.The fourth negotiation meeting was held on August 4,1978, and lasted from around 8 a.m. until 10:35 a.m.Hodges' testimony establishes that he indicated at themeeting he wanted to devote the meeting to discussingleaves of absence, grievance procedures, and seniority in-cluding job bidding. Hodges had prepared a masterchecklist entitled "Non-Economic Items After 7/19/78."This list contained 18 items which had been crossed offby Hodges. They included the following provisions fromthe Union's original proposal: section 5.7 dealing withpyramiding of overtime and/or premium rates;'8section1n Neither the July 16 letter nor the July 19 letter mentioned thatHodges' authority to negotiate was limited.I' The first number of each section refers to the article number of theUnion's original proposal which are in Roman numerals.18 The evidence reflects this provision was agreed to in writing at theAugust II negotiation meeting.8.1 dealing with defining leave of absence, the basis forit, and conditions; sections 8.4 and 8.5 dealing withleaves of absence for union business and holding unionoffice; section 9.1 defining the term "grievance"; section9.1A dealing with the Union's right to inspect companyrecords for investigation of grievances; section 9.3Adealing with permission to leave jobs to present or dis-cuss grievances; section 9.4 dealing with procedures forhandling and processing grievances; section 11.1 definingseniority; and section 11.3 including subparagraphs athrough f dealing with termination of seniority and em-ployment.Hodges first testified that it appeared they resolvedthese 18 items at this meeting. However, he subsequentlystated that they were crossed out prior to the meeting toshow what had been done and for use at the meeting andfurther stated he did not recall whether he signed off onany documents at this meeting.'9Hodges and Kuchirka set the next negotiating meetingfor August 11.The fifth negotiation meeting was held on August 11.It lasted from around 9 a.m. until 2:45 p.m.The testimony of Hodges establishes that he providedthe Union with a master list of the unresolved nonecono-mic items along with five written proposals. Two ofthese proposals, which are the same as the ones con-tained in the Union's original proposal, were agreed toand signed by both Kuchirka and Hodges. These propos-als, which were the same as the Union's original propos-als, were section 4.1, which sets out Respondent's rightto manage its business and direct the work force, andsection 5.7 dealing with pyramiding of overtime and/orpremium rates.The grievance procedure was also discussed and sec-tion 9.6 of the Union's original proposal dealing with no-tification to an employee of the reasons for suspensionand discharge and the procedure to be followed wasagreed to. Also agreed to under the grievance procedurewere three steps of the procedure to be followed in han-dling and processing grievances which were proposed byRespondent instead of those steps identified in theUnion's original proposal as section 9.4a, 9.4b, and 9.4d.No agreement was reached on the other provisions ofthe grievance procedure discussed.Seniority was discussed and an agreement was reachedon two provisions proposed by Hodges in place of thoseprovisions proposed by the Union in its original proposalidentified as sections 11.2 and 11.4. These provisionsdealt with probationary employees and maintaining a se-niority list. No agreement was reached on the other se-niority provisions discussed.Another proposal, submitted by Hodges dealing withjob openings, layoff, and recall, which was differentfrom article XII of the Union's original proposed con-tract was also discussed but no agreement was reached.During this meeting Kuchirka questioned Hodgesabout whether he had ever worked with unions beforeand which ones he had negotiated with. Kuchirka in-formed Hodges that he was going to picket the classesI9 Counsel for the parties stipulated at the hearing that to the best oftheir knowledge no documents were signed off at the August 4 meeting.92 ROCKINGHAM MACHINE-LUNEX COMPANYHodges taught and tell other unions not to have any-thing to do with him and to boycott him. Kuchirka alsocursed Hodges, said he was no good, and told him towait until Respondent got busy and he was going toshow everybody what kind of power he had and wasgoing to fix him. Chester Donaldson, a member of theUnion's committee, testified that he did not rememberKuchirka telling Hodges he would picket his classroombut did not deny such statements occurred. According toDonaldson both Kuchirka and Hodges used profanityagainst each other.Hodges further testified that Kuchirka repeated thesestatements at subsequent negotiation meetings and alsosaid that, if they did not get the issues resolved, Presi-dent Schmidt's reputation would be damaged and theUnion would not support the charitable organizationsSchmidt was on.No date was set for the next negotiation meeting.On August 14, 1978, Hodges stated that he called Ku-chirka about arranging a meeting that week and the fol-lowing week and mentioned that the noneconomic listdid not look too bad and they could get into economics.However, Hodges informed Kuchirka he did not havehis schedule and would call him on Wednesday. OnAugust 16, Hodges called Kuchirka and informed him hecould not meet that week as he was preparing Respond-ent's position. Hodges testified that he told Kuchirkathere seemed to be more talk about selling out and rais-ing onions,20but cautioned Kuchirka not to tell thecommittee because he did not want any panic at theplant because Respondent might close it down.Hodges promised to call Kuchirka on Monday to set adate.On August 21, Hodges called Kuchirka and they set ameeting date for August 28.The sixth negotiation meeting was held on August 28and lasted from around 9 a.m. until 1:25 p.m.The testimony of Hodges establishes that during thismeeting Hodges presented 10 written proposals to theUnion, some of which were agreed to. Those proposalsagreed to and signed by both Hodges and Kuchirka in-clude a proposal on the payment for jury duty in placeof section 8.8 in the Union's original proposal, a proposaldefining a normal workweek which is the same as sec-tion 5.1A of the Union's original proposal, a proposal onthe recognition clause which is the same as section 1.1 ofthe Union's original proposal, a proposal based on lan-guage provided by both Hodges and Kuchirka dealingwith conflicts of laws, and a proposal on the grievanceprocedure which is the same as section 9.5 of the Union'soriginal proposal.A counterproposal offered by Hodges on safety to ar-ticle VII of the Union's original proposal was rejectedby the Union. Hodges also offered another proposal enti-tled article V that the payday be changed to Friday.However, Hodges acknowledged that he and Kuchirkahad first agreed that payday would be on a Thursday asit presently was, but that he subsequently changed hisposition following the purchase of Respondent by Presi-dent Schmidt and stated that he informed Kuchirka that20 According to Hodges the plant is located in prime onion growingcountry.the reason for this change was because the presentpayday schedule had resulted in a cash flow problem.Another proposal offered by Hodges dealing with ex-cessive absenteeism and poor punctuality was withdrawnby Hodges after it was objected to by Kuchirka. A coun-terproposal offered by Hodges on layoff to article XII ofthe Union's original proposal was also discussed but noagreement was reached. Further discussed was a coun-terproposal by Hodges on promotions. However, thiscounterproposal was unacceptable to Kuchirka and noagreement was reached.No other matters were discussed or agreementsreached at this meeting.The seventh negotiation meeting was held on Septem-ber 1. Although the starting time was not established, itended around 1:35 p.m.Various proposals presented by Hodges were discussedand agreed to at this meeting and signed by both Hodgesand Kuchirka. These included a proposal defining theworkday and workweek which is the same as section5.1B of the Union's original proposal,2ta proposal on fu-neral leave,22a proposal for double time pay on Sundaywhich is the same as section 5.4 in the Union's originalproposal, and a proposal for double time pay on holidayswhich is the same as section 5.5 of the Union's originalcontract proposal.A proposal by Hodges dealing with the payment ofovertime pay which is the same as section 5.3a and 5.3bof the Union's original proposal but did not contain over-time for Saturday work as contained under section 5.3cof the Union's original proposal was discussed but notagreed to. Also discussed but not agreed to was a pro-posal by Respondent on work shifts. While this proposalcontains language similar to section 5.2B of the Union'soriginal proposal, it does not set forth the shift hours asdoes the Union's proposal.A proposal by Hodges on night crew premium paywas also discussed but not agreed to. The Union's origi-nal proposal on this matter contained in section 5.6 wasbroader in scope.Hodges informed them at the meeting that in view ofRespondent's financial position and record they mightwish to use the inability-to-pay argument and request a5- to 8-percent overall reduction in wages and fringebenefits. 23Hodges also identified at the meeting what he de-scribed as those still unresolved economic areas whichincluded agency shop, definition of workweek and hours,safety and health, arbitration versus the right to strike,job promotion, transfer, layoff process, no-strike, no-lockout, duration of contract, and superseniority.They scheduled another negotiation meeting for Sep-tember 15, 1978. According to Hodges it was not sched-uled earlier because Kuchirka informed him that threemembers on the negotiating committee were going hunt-21 A section added to the end of the provision in Respondent's propos-al had been stricken.22 The Union. in its original contract proposal, had left a blank sectionfor funeral leave.2 President Schmidt stated it was his idea about reducing wages 5 to percent because Respondent was losing money. However. Respondentdid not because it was optimistic about the way things were working out.93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, Kuchirka could not meet for 2 days because of anarbitration case, and Hodges was not available for Iweek.This meeting scheduled for September 15, 1978, wassubsequently rescheduled to September 18, 1978, at therequest of Hodges because of a conflict arising out of hisbeing engaged in public sector bargaining which wasunder a mediator's control.Hodges testified that on September 14 he called Ku-chirka and informed him that they should begin discus-sions on economic items at their next meeting and sug-gested they discuss health and accident insurance, pen-sions, and job classifications.The eighth negotiation meeting was held on Septem-ber 18, 1978, and lasted from around 9:30 a.m. until 3p.m.This meeting began with a presentation by a repre-sentative of the Blue Cross Insurance Company providedfor by Kuchirka to present the program that the Unionwanted except for its having a separate drug plan.Following the presentation various economic propos-als were discussed. Hodges' testimony established that heagreed to the Union's proposal on call-in pay which iscontained in section 6.1 of the Union's original proposal.Also discussed were labor classifications and jobgrades brought up by the Union, a pension plan, pre-scription glasses, hours of work, Christmas party, certainpaid holidays, Respondent's merit review system, thecost-of-living program used by Respondent (herein re-ferred to as COLA),24perfect attendance bonus, educa-tion program, small loans, picnics, including how theyshould be paid for, and the apprenticeship program.They also discussed wages with Kuchirka stating thatthey would hold that subject open until they saw whatRespondent did on fringe benefits.Regarding the discussion of COLA, Kuchirka indicat-ed he did not like Respondent's formula for it and wouldprobably offer a counterproposal on that aspect.The nonpayment for the July 3 holiday was discussedand Hodges also mentioned the Gordon Hyman case.Hodges further informed them that Respondent might besold within 3 weeks or less. The next meeting was sched-uled for September 25, 1978.The ninth negotiation meeting was held on September25, 1978, from about 10 a.m. to 12:05 p.m. Hodges testi-fied that he informed them President Schmidt had pur-chased Respondent and was in the process of reviewingthe entire package of negotiations.The subject of health and accident insurance was dis-cussed with Hodges informing them that Respondentwas looking at its entire insurance program. Hodges indi-cated that they might be able to solve their problems onpremium payments for the second and third shifts andmentioned there might be some movement on paying theemployees for the July 3 holiday to show good faithtoward the employees.Other economic issues discussed included callback pay,safety prescription glasses,25a wage classification24 This program had been in effect since about 1974.25 Hodges at one negotiation meeting stated that he proposed havingOSHA frames instead of fancy frames and prepared an agreement thatsystem, COLA, a need for a union proposal on the pen-sion plan, weekly disability insurance, paid holidays, andvacation pay and schedule.Tool loans were discussed and Hodges indicated thatRespondent had begun movement on the Union's propos-al to make interest-free loans available for employees topurchase personal tools for their job.Wage matters were discussed but not across-the-boardtype wages.The Union's proposal to shut down the plant downfrom December 24 to January 2 was discussed whichHodges said they would consider.Respondent's merit review system was discussed withHodges taking the position that they wanted to retaintheir present system while the Union objected to it andproposed instead some kind of automatic wage progres-sion.Life insurance was also discussed. Hodges acknowl-edged during negotiations that Kuchirka had informedhim that Respondent was paying their present insurancecarrier too much and gave him an insurance booklet anda proposal on insurance. Hodges gave the information toRespondent which then researched it to see if it could in-crease its insurance coverage for employees at the bestcost for Respondent without increasing the employeecost. According to Hodges during negotiations Respond-ent increased its employees' insurance26which Hodgesacknowledged probably resulted from the Union's re-quest.This meeting ended with an agreement that Hodgeswould call Kuchirka on September 29.On September 29, 1978, Hodges testified during a tele-phone conversation with Kuchirka that they scheduled adefinite date for a negotiation meeting to be held on Oc-tober 20, 1978, with a tentative date set for October 9,1978. The October 9 date was tentative because Hodgeswas scheduled to teach a weeklong seminar which hadbeen scheduled a year previously which he did teachthat week. Hodges' proposal to meet on October 16,1978, was rejected by Kuchirka, who informed him hewould be out of town that week.The 10th negotiation meeting was held on October 20,1978. It only lasted from around 8 a.m. to 8:30 a.m.Hodges' testimony establishes that this meeting beganby Hodges asking Kuchirka about the Union's proposalon the pension plan whereupon Kuchirka informed himthat it was not available but he would let him knowwhen it arrived.Kuchirka mentioned he had just returned from a tripto Detroit and told Hodges that Hodges was being inves-tigated, accused Hodges of milking Respondent27ofmoney by stringing out negotiations, and said he wasgoing to get him. Kuchirka also told Hodges that he wastired of him prolonging and stringing out negotiations fora year which Hodges denied, saying it had been his expe-rience that the first contract could take 3 to 6 months.Respondent would maintain glasses within reasonable limits not to exceedone pair per year.26 This increase in insurance coverage was not alleged to be unlawful.27 Chester Donaldson, a member of the committee, testified that healso thought he heard Kuchirka accuse Hodges of milking Respondent.94 ROCKINGHAM MACHINE-LUNEX COMPANYHodges informed Kuchirka that his remarks were inap-propriate and not conducive to creating a good bargain-ing relationship at the table and he was going to leave.Hodges then gathered up his materials and as he start-ed to leave Kuchirka asked when he was going to hearfrom him. Upon informing Kuchirka he would call himMonday, Kuchirka told Hodges not to bother because hewould be out of the country.According to Hodges, he had prepared certain conces-sions and counterproposals to present at that meetingwhich he subsequently made at the next meeting.On November 3, 1978, the Union filed a chargeagainst Respondent in Case 33-CA-3970 alleging thatRespondent had violated Section 8(a)(1) and (5) of theAct by Hodges' failure and refusal to bargain in goodfaith by canceling a negotiating session without properreason and by consistently refusing to meet with theUnion at reasonable times for negotiations.28A hearing involving the discharge of Gordon Hyman,originally scheduled for November 28, 1978, was contin-ued on November 29 at the request of the General Coun-sel to January 11.According to Hodges, where testimony was corrobo-rated by President Schmidt, during the period from Oc-tober 20, 1978, through November 27, 1978, he spenttime with management preparing for the scheduled No-vember hearing.29The I 1th negotiating meeting was held on November29, 1978, and lasted from around 9 a.m. until 7:30 or 8p.m. This was the first negotiating meeting attended by aFederal mediator who had been called in by the Union.All subsequent negotiating meetings were also attendedby a Federal mediator.The meeting began with the parties reviewing with themediator what had transpired during negotiations andwhat items remained on the bargaining table. The testi-mony of Hodges establishes various items were discussedincluding vacations, half day off with pay, Christmasparty, annual bonus, December 25 and January I holi-days, attendance checks for January 2 resulting from Re-spondent's perfect attendance policy, payment for July 3,1978, holiday, and the Gordon Hyman case.Hodges, as a counterproposal, furnished the Unionwith a copy of a proposed classification system which in-corporated ideas of both the Union and Respondent andalso offered those counterproposals and concessionswhich he had planned to offer at the October 20 meet-ing. They were as follows: two paid 10-minute breaksper shift; a provision for specialized, nonstandard safetyequipment; a payment of $20 by Respondent towards thecost of prescription safety glasses with OSHA frames;paid holidays for Christmas Eve Day and New Year'sEve Day; providing noninterest loans to employees topurchase work-related tools; using profits from the vend-ing machines for picnics and the flower fund; acceptanceof the Union's language on equal pay equal work;28 While President Schmidt contended the unfair labor practicecharges filed by the Union hurt the continuity of bargaining, he wasunable to specify how it did so but presumed it did by making it difficultto keep a person's mind on the issues at the bargaining table.29 It was not established that this was the reason no negotiating meet-ings were held.COLA with a 25-cent-per-year cap,30and increasing lifeinsurance from $4,000 to $5,000 without additional costto the employees. Hodges also proposed keeping the va-cation pay system and the education program the sameas they existed under Respondent's present policies.During this meeting the Union proposed five econom-ic items. They were Respondent's placing everyone atthe top of their rate range, granting Christmas Eve Daythrough New Year's Day off, keeping the perfect attend-ance thus, keeping the yearend bonus, and keeping theChristmas party but with some modifications. The latterthree programs were already in effect.While Hodges testified that these were additional eco-nomic items the Union was requesting, the Union hadpreviously requested, at the September 25 meeting,Christmas through New Year's Eve Day off and, underarticle XVII of the Union's original proposal, had listedattendance bonus and yearend bonus but without any de-tails.The Union's proposal about everyone being placed atthe top of their rate range was that any individual em-ployed by Respondent at the time of the agreementwould go to the top of his existing labor wage rate.Hodges rejected this proposal taking the position to keepRespondent's present system.On December 1, 1978, Hodges testified that at a meet-ing held among himself, President Schmidt, Secretary-Treasurer Schmidt, and General Manager Zeaske a deci-sion was made to pay the employees holiday pay forJuly 3, 1978.The next negotiation meeting was not held until Feb-ruary 7. Hodges' explanation for the delay during whichthere was no direct oral communication between Ku-chirka and Hodges was that the Federal mediator had in-formed him that Kuchirka because of his vacation wouldnot meet in December 1978 when Hodges wanted tomeet and during January to early February a meetingcould not be arranged because of the unavailability ofthe Federal mediator from January 2 to January 12, aparalyzing snowstorm from January 13 through January20, and Hodges' other prior commitments during part ofthat period.Kuchirka sent Hodges a letter dated January 8 request-ing a negotiating meeting and suggesting that they didnot have to have a Federal mediator present. Hodges re-sponded by letter dated January 10 informing Kuchirkathat he thought it was in their mutual best interest tocontinue with a mediator present and indicated that themediator would contact him about setting up the meet-ing.Robert Johnston, who is the Union's director ofRegion 4, wrote President Schmidt a letter dated Febru-ary I requesting that regular meetings be held in orderthat an agreement be consummated and suggested thatKuchirka be contacted and meetings set up for finalizingan agreement. Both President Schmidt and Hodges ac-knowledged that they did not respond to this letter.The 12th negotiating meeting was held on February 7.It lasted from around II a.m. until 6 p.m. Hodges, with-:O Respondent's existing COLA program did not contain a cap.95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDout objection by the Union, also had secretarial helppresent at this and all subsequent negotiating meetingswho made a transcript of those portions of the negotia-tions at which the representatives of both Respondentand Union were present and engaged in negotiations.31The transcript of this meeting reflects it opened withthe mediator suggesting that they review where theywere to see what they had agreed on and what was stillopen. Kuchirka listed as follows the various items of theUnion's original proposal which had been agreed on:Section 1.1 dealing with recognition and representation;sections 2.1 and 2.2 dealing with purpose and relation-ship; sections 3.1 and 3.2 dealing with nondiscrimination;the first paragraph of section 4.1 dealing with functionsof management; sections 5.1A, 5.1B, 5.3a and b, 5.4, 5.5,and 5.7 dealing with hours of work and overtime; sec-tions 6.1 and 6.3 dealing with reporting and call-in pay;the third paragraph of section 7.2 dealing with safety,health, and sanitation; section 8.1 except that the 45-dayperiod was changed to 1 year; sections 8.2 and 8.3 withthe exception of the last sentence about the Peace Corpswhich they had agreed to scratch; sections 8.4, 8.5,328.6, 8.7, and 8.8 all dealing with leaves of absence; sec-tions 9.1, 9.1A, 9.2, 9.3A, 9.4, steps la, 2b, and 3c, exceptfor the last sentence and step 4; sections 9.5 and 9.6 deal-ing with the grievance procedure; sections 11.1, 11.3a, b,c, d, e, and f, and section 11.433 dealing with senioritywith the seniority lists to be furnished in January, April,July, and September; sections 12.8a, 12.10, and 12.11dealing with job openings, transfers, layoff, and recall;the equal pay for equal work provision; and articleXVIII dealing with funeral leave.Among those sections mentioned by Kuchirka ashaving already been agreed to, the record does not estab-lish when the following sections were actually agreed to:sections 5.3a and b dealing with overtime; section 6.3dealing with reporting and call-in pay: the third para-graph of section 7.2 about maintaining glasses; sections8.1, 8.6, 8.7, and 8.8 all dealing with leaves of absence;and section 12.8a dealing with layoffs.Among those sections listed by Kuchirka as havingbeen agreed on, the following sections were crossed offHodges' July 19, 1978, master checklist: sections 8.4 and8.5; sections 9.1, 9.1A, 9.3A, 9.4; and sections 1 and 3a.Hodges then proceeded to list the unresolved issues.The economic ones were as follows: agency shop; defini-tion of workweek and hours; safety and health commit-tee language; arbitration versus strike lockout as the laststep; job promotion transfer language; layoff language,language on no-strike, and language on no-lockout; dura-tion of contract; and no-contract, no-strike priority. Theunresolved economic issues listed by Hodges covered 44items including overtime, shift differential, call-back pay,safety equipment, grievance pay and scheduling griev-ances, holiday and vacation pay, insurance, pension, duescheckoff, wages, COLA, lockers, picnics, classifications,present benefits, apprenticeship program, merit review3 The General Counsel at the hearing disclaimed the presence of sec-retaries at the negotiating meetings as being an issue.az Hodges disagreed with Kuchirka's claim that they had agreed onsec. 8.5 whereupon a question mark was placed after it.33 According to Hodges they agreed to sec. 11.4 at this meeting.system, length of contract, prescription drug and dentalplan, safety glasses, and weekly disability increases.Hodges again indicated there was a possibility thatduring negotiations he might make an inability to pay ar-gument on behalf of Respondent but said if he did hewas aware he would have to open Respondent'sbooks.34Following a brief discussion about safety glasses theparties then met separately with the mediator.Later that day they met again. The transcript reflectsKuchirka brought up the matter that Jim Martin, who isa member of the committee, had been denied 2 days' per-fect attendance pay because of his attending negotiationswhich Hodges promised to look into and subsequentlydid. This issue is discussed, infra.The transcript also reflects that the mediator informedHodges the Union would drop its proposal on section 1.2dealing with union security if authorized by state law35and the second paragraph of section 4.1 dealing withfunctions of management; would agree to what Respond-ent already had on breaks; and would also agree undersection 6.2, dealing with paying the employees called into work outside their regular working hours, to reducetheir required hours from 4 hours to 3 hours.Other items discussed included proposals on safetyglasses, section 5.2A dealing with shift hours, section 7.2dealing with safety equipment, attendance and Christmasbonuses, COLA, noninterest loans for tools, and lockersand tools.This meeting ended with the parties agreeing to meeton February 9 at 9 a.m. Hodges promised to give theUnion its position then on each of the issues remainingon the bargaining table.The 13th negotiating meeting was held on February 9.It lasted from around 9 a.m. until 4 p.m.Hodges testified that at this meeting he presented var-ious written proposals which he prepared using either hisown language or language from the Union's original pro-posal. Those proposals agreed to between Hodges andKuchirka, who both signed them, were as follows: a pro-posal for noninterest loans to purchase tools, section5.2A dealing with shift hours with the exception that thehours in the Union's proposal of 7 a.m. to 3:30 p.m. and3:30 p.m. to 12 midnight would be changed to from 6a.m. to 2:30 p.m. and 2:30 p.m. to II p.m., a proposalthat Respondent would pay $31 towards purchasing pre-scription safety glasses, a proposal on lunch period andpaid break and washup periods in place of section 5.2Bof the Union's original proposal, section 6.2 regardingcall-in pay except for reducing the 4 hours in the Union'soriginal proposal to 3 hours as offered by the Union inthe prior meeting, a proposal that Respondent wouldprovide nonstandard safety equipment in place of section7.2 of the Union's original proposal, and a proposal thatRespondent would provide an education incentive allow-ance.Hodges stated that the Union presented 8 to 10 newproposals which are as follows: purpose of job classifica-'4 According to Hodges he had discussed this with President Schmidtand Secretary-Treasurer Schmidt on February 5.35 Iowa is a right-to-work State96 ROCKINGHAM MACHINE-LUNEX COMPANYtion, absenteeism by reason of death in the family, vaca-tion pay preamble, union bulletin board, union businessas time spent, nonmember performing bargaining unitwork, good-faith attitude, and furnishing the Union withpertinent information.The transcript of the meeting reflects that variousissues were discussed during the meeting. These includedCOLA on which Respondent wanted a cap;36a yearendbonus considered by Respondent to be a gift with theUnion ojecting to the amount of $5037 offered by Re-spondent; perfect attendance bonus; educational pro-gram; profits from the vending machines which theUnion wanted used for such things as picnics and parties;toolboxes and lockers which were to be provided for byRespondent; job promotions which Respondent wantedbased on skill and ability rather than seniority; seniority,safety, and health language; overtime; and union businessduring worktime. However, no other agreements werereached at this meeting.This meeting ended with the parties agreeing to meetagain on February 16 at 9 a.m.The 14th negotiating meeting was held on February 16and lasted from around 9:50 a.m. to 11:05 a.m.Hodges' testimony establishes that he provided theUnion with an updated wage schedule dated February 5.Certain written proposals were also provided byHodges. These proposals, which both Hodges and Ku-chirka agreed to and signed, were as follows: a proposalproviding that, in the event an apprenticeship programwas established, Respondent would provide noninterestloans to cover the cost of tools, books, slide rules, andrelated items; a proposal for providing lockers and secu-rity of toolboxes; a proposal setting forth the purpose ofthe contract which was a recent proposal by the Union;a proposal for Respondent to provide union bulletinboards which was a recent proposal by the Union; a pro-posal on absenteeism because of death in the familywhich was a recent union proposal; a proposal requiringnegotiation of new job title and classification to laborgrade which was a recent union proposal; and a proposalfor Respondent to furnish grievance information to theUnion which was also a recent union proposal.38The transcript of the meeting reflects other issues werealso discussed. The yearend bonus was brought up andKuchirka mentioned that, if it were tax free, they wereopenminded to the suggestion. The Union's recent pro-posal on nonmembers performing bargaining unit workwas rejected by Hodges who gave financial reasonstherefor and pointed out that managers or supervisorsdid bargaining work and this provision would not allowthem to do it.Hodges also testified that at this meeting Kuchirkacriticized him about not talking to President Schmidt36 Hodges stated it had been made clear to him by President Schmidtthat he had to have a cap on COLA. President Schmidt testified the capon COLA was proposed because of the accelerating cost of living and, asa result of the change of ownership, Respondent no longer had a bigbank behind it and was more conscious of total cost.a3 Under the members manual the minimum amount of the bonuseswas S25.38 This latter proposal also contains another provision regarding payfor time spent on grievances which Hodges denied he had agreed to andthe transcript on that meeting supports his denial.who did not know what was going on and accusedHodges of milking Schmidt out of his money by pro-longing the negotiations.Following the February 16 negotiation meetingHodges and President Schmidt had a meeting that daywith the Federal mediator at which time they discussedthe negotiations.The 15th negotiating meeting was held on February19. It began sometime that morning and lasted untilaround 1 p.m., although the parties themselves only mettogether from 11:50 a.m. until I p.m.Hodges testified at this meeting that he furnished theUnion with a written document. This document, whichis signed by Hodges, mentions the importance of Re-spondent making every concession it can when it isabout to make a final offer and lists the following addi-tional concessions Respondent was making: purpose ofjob classification, overtime allocation,39annual picnicprofits from vending machine, and Saturday as such.According to Hodges, when the Union first presentedits proposal on job classification and distribution of over-time, he informed them that he could not live with thelanguage. However, Kuchirka subsequently modifiedsome of their language which was more acceptable.The document also described Respondent's recent eco-nomic history as including consecutive losses, outstand-ing bank loans for operating capital requiring repayment,and a pessimistic business outlook for 1979 and conclud-ed that for economic reasons, although it specificallydenied an inability to pay, to maintain the status quorather than making changes. It proposed a -year con-tract only, to maintain the present members manual as itwas except for the overall loan policy and Christmasparty, and to incorporate into the manual all economicitems and language conceded by Respondent during ne-gotiations.This document specified the following items had notbeen changed during negotiations and would continue tobe maintained as they were then in the manual: shift dif-ferential; vacations; group insurance; wages; COLA for-mula; 35-cent cap; yearend bonus; attendance bonus; clas-sification structure; holidays plus the additions during ne-gotiations; merit review system; health and safety lan-guage; and job promotion, transfer, and layoff language.The document further specified it wanted to makeclear that Respondent had not conceded to the Union'srequest on the following items: pay for handling griev-ances, scheduling and payment of meetings during work-ing hours, pension program, dues checkoff, automaticwage progressions,40providing safety shoes, prescriptiondrug plan, dental plan, prescription glasses for family, in-crease in weekly disability, preferential no arbitrationclause, union business as time spent, and nonmember per-forming bargaining work.Hodges at the hearing testified that this "documentwhich he denied was a final offer, was to indicate wherethey were at and where they were going in negotia-9 Hiodges presented a proposal at the meeting on equitable distributionof overtime.40 President Schmidt testified that the Union's proposal on this issuewas not defined specifically so there was no position to take.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions." However, the transcript of the meeting, whichshows the document was discussed in detail, reflects thatHodges referred to it as a final proposal and indicatedwith the changes the manual would become the contract.Hodges also informed them that those items he enumer-ated should cover the items which were still open at theconclusion of their last meeting.Hodges testified, and the transcript of the meeting re-flects, that Kuchirka questioned him about how muchnotice he needed if the employees wanted to strike. Ku-chirka raised this question after remarking that there hadbeen no final movement and that was Hodges' finalanswer.The transcript of the meeting further reflects thatHodges, pursuant to Kuchirka's inquiry, agreed to fur-nish the Union a week later with a complete package in-cluding those things they had agreed to.They arranged to meet again on Tuesday at 8:30 a.m.Following this meeting Hodges testified that, pursuant toKuchirka's request, he prepared a document containingthe date February 26 which he proposed to Respondentthat it sign as a collective-bargaining agreement.According to Hodges the language contained in thedocument, which was never given to or shown to theUnion, was taken from proposals which he and Kuchirkahad agreed to and signed in negotiations, was taken fromprovisions from the member's manual, and was takenfrom proposals which he stated Kuchirka had given himwhich he did not like but could live with. The only ex-amples of the latter source Hodges could identify per-tained to a provision on overtime and section 11.4 of theUnion's original proposal under which Hodges proposedgiving the Union six copies of the seniority list ratherthan four copies of only changes on the list which hestated they had agreed to.Hodges presented this document to President Schmidtand Secretary-Treasurer Schmidt for their approval.However, instead of approving the document they pro-vided Hodges with written modifications dated March 5and a proposed contract which they testified they werewilling to sign. Both President Schmidt and Secretary-Treasurer Schmidt acknowledged that they were awaretheir proposed contract was contrary to agreementswhich had been reached at the bargaining table.While Hodges testified that he expressed certain dis-agreements with Respondent's proposal, Secretary-Trea-surer Schmidt claimed they were all in agreement.The Union was provided with a copy of Respondent'sproposed contract which Secretary-Treasurer Schmidtstated occurred on or about March 6. This proposedagreement contained provisions taken from the membersmanual and some but not all of the agreements reachedat the bargaining table.The 16th negotiation meeting was held on March 22and the bargaining portion between the parties them-selves lasted from around 10 a.m. to 1:20 p.m.The transcript of this meeting reflects as follows:Hodges furnished the Union with a copy of Respond-ent's insurance program as requested and a list of unre-solved issues. Hodges advised that it would be extremelydifficult to get dues checkoff not because of cost but be-cause of principle.41Hodges suggested if they coulddraft something on overtime distribution Respondentwould give it consideration.Hodges mentioned he had informed Respondent that ifthe Union would concede on every one of those issuesthey had a contract but indicated he had no movement.Kuchirka remarked Hodges had given him a proposalat their last meeting which Hodges no longer had andquestioned whether Hodges was Respondent's spokes-man and had the authority to agree to anything. Hodgesconfirmed he was the spokesman and reminded Kuchirkahe had previously informed him the final package wassubject to Respondent's approval and his authority wascontingent on Respondent's agreeing to it also.Kuchirka then questioned Hodges about things whichthey had agreed to that were not included in Respond-ent's final proposal. Hodges listed these items as includ-ing the equal opportunity clause, size of committee,hours of work, purpose of classification, overtime distri-bution, length of leave for union business, section Id, se-niority list, layoff provision, Respondent's maintainingsafety glasses, Friday payday, and union business duringworking hours. Hodges also mentioned that the Interna-tional Union had been left out by an oversight. Hodgesdisputed Kuchirka's claim that Respondent had agreed toa provision about pay for handling grievances.Upon Kuchirka questioning Hodges about why pro-posals on job classifications and Saturday as such whichhe had given him on February 19 were not in Respond-ent's proposal, Hodges informed Kuchirka that the workhe did was subject to Respondent finalizing the final doc-ument.Kuchirka also complained about things being includedin the agreement which they had not agreed to.Kuchirka proposed, pursuant to Hodges' inquiry, thatit would take the following items to get an agreement:the things they had already agreed to,42checkoff, every-one presently working be placed at the top of their raterange,43 an automatic progression wage schedule whichwould also affect any new employee but indicated thetime limits were negotiable, COLA as in the manual andwith no cap, each classification to have a job description,complete set of job descriptions and classifications, letterof intent from Respondent that somewhere down the linethere would be a pension system for employees, arbitra-tion, a -year contract, a pregnancy clause which the lawrequired, a letter stating that the front page of Respond-ent's proposed contract could not be treated as part ofthe contract, using the word "employees" instead of"members" in the contract, elimination of references topart-time or summer help and article XXXIV of Re-spondent's proposal dealing with conduct, preferential4" The Union's dues checkoff proposal which is contained in the origi-nal proposal would permit Respondent to deduct union membership feesand dues from the pay of employees who executed checkoff authoriza-tions which were irrevocable for 1 year or the termination of the con-tract if it occurred sooner.42 Kuchirka advised Hodges that if they did not get all the things theyhad agreed to they would have to go to court.43 President Schmidt testified that Respondent's position on this itemwas it would have meant an overall 15-percent wage increase and theirclassification terminology was being misinterpreted.98 ROCKINGHAM MACHINE-LUNEX COMPANYseniority, and pay for grievances which should be re-solved during working hours.Kuchirka assured Hodges he could get such a contractapproved.Hodges then went over the items stating he wouldinform President Schmidt this was the Union's final posi-tion on what it would take to get a -year contract.Hodges and Kuchirka then discussed a date for gettingRespondent's answer to its proposal. Kuchirka men-tioned he would not be available on March 27 and 28and they agreed at Hodges' suggestion to meet at 9 a.m.on March 30.The 17th negotiation meeting was held on March 30.It was not established how long this meeting lasted.Hodges testified that prior to the March 30 meeting heprepared a checklist which included those items whichhe stated he and Kuchirka had previously agreed to atthe bargaining table which Respondent's officials indicat-ed they did not want in the contract.44These items wereequal opportunity clause, size of committee 5 to 3, hoursof work language, purpose of classification, overtime dis-tribution, length of leave for union business, justificationin section 11.3d of the Union's original proposal dealingwith seniority, seniority list four times per year, layoffprovision use job skill instead of classification, and main-tenance of safety glasses. While the list also includesFriday as payday Hodges testified he did not recallhaving agreed to that with Kuchirka.There was no testimony presented regarding whattranspired at this meeting. However Hodges wrote Ku-chirka a letter dated April stating that it was confirm-ing Respondent's position during the March 30 meetingand that Respondent conceded the following issues: se-niority list four times a year, supply the Union with acopy of each job description, letter of intent on pensionprogram, I-year contract; language that conforms to thenew law on pregnancy, president's letter will not be partof the contract, the word "employee" used instead of"member," and union business should be resolved duringnormal work hours.The 18th negotiating meeting was held on April 10and it appears the parties themselves met from around3:20 p.m. to 4:55 p.m.Jim Wright, a union officer, also attended this meeting.The transcript of the meeting reflects there was a dis-cussion of the status of negotiations by Wright andHodges with Hodges assuring them that Respondent waskept informed of what occurred at the meetings whichwas one of the reasons for having minutes taken of them.Kuchirka brought up the list of the Union's demandsmade on March 22 which they went over. Kuchirka in-formed Hodges he was not going to ask for any increasesin wages or fringe benefits on the basis PresidentSchmidt had just bought the place and could not affordit.Hodges denied he was "crying" inability to pay butstated that it was not in the best interest to pay fringebenefits at that time.Kuchirka mentioned there was a Federal law on preg-nancy and he did not have to bargain for that.44 The checklist also listed other items which, according to Hodges,were still on the bargaining table.Kuchirka indicated that if they had to strike theywould ask for a wage increase and fringe benefits butsaid they were willing to settle for a I-year contract justto keep the peace.Upon Kuchirka's inquiring of Hodges whether he hadanything to offer on the Union's March 22 list, Hodges'response was that he had furnished Kuchirka with a listof those issues still on the bargaining table.Hodges then listed the following items which he statedthey had agreed on but which Respondent on seeing hiscompleted document would not go along with: equal op-portunity clause, size of union committee with the Unionwanting 5 members and Respondent 3; hours of worklanguage; purpose of classification language, overtimedistribution; length of leave for union business; the word"justification" in section 11.3d; layoff provision with Re-spondent wanting to use job skill rather than job classifi-cation; maintaining safety glasses; and Friday payday.Kuchirka mentioned there were other items whichHodges had not mentioned and were not in Respondent'sproposed contract but which they had agreed to as wellas certain things in Respondent's proposed contract theyhad not agreed to. The latter group included a sentenceunder article IV about Respondent having the right toincrease rates and benefits when possible and/or needed;omitting under step 4 of section 5.3 dealing with griev-ances and their agreement about meetings being held at amutual time selected by the parties which Hodges thensaid was not a problem; inclusion of step 5 in section 5.3dealing with the right to strike and lockout; objection tosection 6.3 dealing with departments having differentwork hours and posting them; objection to section 6.8providing for a Friday payday on the grounds thatpayday had always been on a Thursday and they hadpreviously signed an agreement to that effect; objectionto not including under section 16.3 legitimate union busi-ness as an allowable exception to perfect attendance andpunctuality; the inclusion of provisions under section16.4 dealing with discipline for excessive absenteeism orpunctuality because it came under separate rules; objec-tion to the second paragraph of section 17.1 dealing withleave of absence because they had agreed to 3 months'leave of absence to be renewed in 30 days; the inclusionof a sentence under section 17.4 limiting the length ofleave on the grounds the Union had not agreed to it; ob-jection to word changes made in section 18.3 and objec-tion to section 18.4's not providing for submitting com-plete seniority lists as they had agreed upon rather thanonly changes; the failure to include as they had agreedon February 16 new job classifications; toolboxes andlockers; objection to inclusion of the safety rule provi-sions which Kuchirka wanted taken out of the proposedcontract; and inclusion of article XXXIV dealing withconduct, article XXXV dealing with part-time members,and article XXXVI dealing with summer members whichKuchirka wanted out.Kuchirka also mentioned nothing had changed on in-surance and he was not asking for the pregnancy law be-cause the law required it.Hodges informed them he would back off of the arti-cle on contract termination.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHodges then listed those items which he stated werestill on the bargaining table. They were dues checkoff,the proposal to move all present employees to the top oftheir rate range, an automatic time-wage progressionschedule, the Union's desire for a COLA program asnow with no cap, arbitration as the last step of the nego-tiations, no part-time or summer help in the contract,Union's dislike of the list of rules in the contract, prefer-ential seniority, and compensate committee for unionbusiness and time spent during working hours.Kuchirka asked Hodges about signing a contract andinformed Hodges that if he consented to all those itemsthe Union would sign for 1 year.There was some discussion of a strike with Wright in-forming Hodges he was not threatening him with astrike.Kuchirka also told Hodges the next meeting would betheir last and Wright stated they were through talking.Hodges sent Kuchirka a letter dated April 26 inform-ing him that the final draft of the contract was beingtyped. The letter further stated that its purpose was toindicate those items they had discussed in negotiationswhich were not in the contract. It listed the following asitems which Hodges and Kuchirka had agreed on butwhich Respondent would not concede to be in the agree-ment: equal opportunity clause, hours of work language,length of leave for union business, justification in Section11.3d, layoff provision-used job "skill"-not "class,"and Friday as payday.The letter also listed as not being in Respondent's pro-posed contract the following items which Hodges testi-fied were those the Union wanted: dues checkoff, pro-posal to move all employees to the top of the range,automatic time-wage progression schedule, proposal toaccept COLA as now in manual-no cap (35 cents),45arbitration as last step of grievance procedure, no part-time or summer help in the contract, Union's dislike oflist of rules of conduct, preferential seniority, and com-pensation awarded to committee which attends to unionbusiness during working hours.Respondent posted a notice to its employees datedApril 27 announcing that it had granted, in pertinentpart, a cost-of-living increase under its COLA programand that the program had meant a 40-cent-per-hour in-crease for the past year.46Hodges stated that, about the beginning of May, a pro-posed contract which Respondent was willing to signwas sent to Kuchirka.47The Union received it aboutMay 2 or 3 but no negotiation meeting was held at thistime.This proposed contract, with certain limited excep-tions, was essentially the same as the proposed contractpreviously submitted to the Union by Respondent. Theseexceptions include the absence of President Schmidt'scover letter, changing the word "member" to "employ-45 The 35 cents was the amount of the cap on COLA which Respond-ent proposed.46 The General Counsel represented at the hearing that such evidencewas offered solely to show the 35-cent cap which Respondent proposedon its COLA program would have been lower than the 40 cents theywould receive under the existing program.47 Both Secretary-Treasurer Schmidt, who testified he prepared it onApril 29, and President Schmidt testified they were willing to sign it.ees" in certain articles, increasing under section 5.2 thenumber of members of the shop committee it would rec-ognize from up to three members to up to five members,and under Section 23.4 adding a sentence that Respond-ent would maintain the prescription safety glasses fromthe standpoint of normal wear and tear during workinghours.On May 10, the Union filed its charge against Re-spondent in the instant case, Case 33-CA-4272.On May 14, the Union went on strike and the strikingemployees did not report to work. The strike was stillcontinuing at the time the hearing closed.Luther Haney, a member of the Union's negotiatingcommittee, credibly testified, without denial, that, at aunion meeting held on April 29 by Kuchirka and mem-bers of the Union's negotiating committee, Kuchirka re-viewed with the employees attending what had tran-spired at negotiations, went over Respondent's proposedcontract, pointed out the differences in said contract, andaccused Respondent of not negotiating in good faith.Haney reiterated what Kuchirka told them and followinga request by the negotiating committee for a strike votethe employees voted to strike as the committee had rec-ommended.On May 5, another union meeting was held to set adate for the strike. Following a discussion of the status ofnegotiations, the employees voted to strike on May 14.Two members of the Union's negotiating committee,James Martin and Chester Donaldson, corroboratedHaney's testimony that the membership voted at a unionmeeting to go on strike.On June I a petition for issuance of a temporary in-junction was filed in the District Court in the State ofIowa by Respondent relating to the picketing at its plantand that same day an order granting a temporary injunc-tion was issued limiting the number of pickets and pro-hibiting certain types of conduct.Kuchirka sent Hodges a letter dated July 9 in whichhe advised Hodges that Union was ready and availableto resume bargaining and suggested meeting dates ofJuly 16, 18, and/or 20 or if they were not suitable forHodges to furnish the Union with acceptable dates.According to Hodges this was his first contact withthe Union since the strike began although he had talkedwith the Federal mediator.48President Schmidt testifiedthat Respondent did not initiate any negotiation meetingsitself because the atmosphere was not good, they had alot of difficulty with people on the picket line and hadtheir hands full trying to run the plant. According to himin late June or early July the Federal mediator had madeseveral requests concerning Kuchirka's wanting to meetRespondent whereupon he instructed Hodges to meetwhenever he could and denied knowing of any reasonsHodges could not meet with the Union.The 19th negotiation meeting was held on July 20. Al-though the meeting started around 9:30 a.m., it was notestablished how long it lasted. The transcript of themeeting establishes that Hodges presented the Union48 Luther Haney, a member of the Union's negotiating committee, ac-knowledged that Kuchirka to his knowledge had not requested a meetingbefore.100 ROCKINGHAM MACHINE-LUNEX COMPANYwith a checklist of the unresolved items which is thesame as those contained in Hodges' April 26 letter toKuchirka and indicated he had nothing to add to this list.Kuchirka accused Hodges of not bargaining in goodfaith because Hodges was the spokesman and Respond-ent had not agreed to the things he and Hodges hadagreed to at the bargaining table. Hodges denied he hadnot been bargaining in good faith.Kuchirka stated that they were asking for more moneyand had to have the people at the top of the wage classi-fication rate.Hodges, pursuant to Kuchirka's inquiry, assured Ku-chirka that Schmidt was willing to agree to everythingthey had previously agreed to with the exception ofthose items contained in section I of the checklist pre-pared by Hodges.49Kuchirka mentioned they had previ-ously agreed to Thursday as payday, which was payday,whereupon Hodges acknowledged they had been payingon Thursday but mentioned there was a cash flow prob-lem which the former owner did not have and this wasan economic item and the reason for having Friday.50Pursuant to Kuchirka's inquiry whether Hodges waswilling to offer anything other than what he had offeredat the last meeting, Hodges informed Kuchirka that theonly area in which he definitely had movement was thecap on COLA. While stating they still wanted a cap onCOLA because they were concerned about double digitinflation and building it into something they could notcontrol, Hodges proposed raising the cap to 50 cents anhour while maintaining the present COLA program.Hodges also informed them that this was the onlychange that Respondent had agreed to.Upon Kuchirka asking Hodges if Respondent werewilling to offer across-the-board on wages, Hodges' re-sponse was he did not discuss it with Respondent be-cause it was a new demand.When Kuchirka mentioned Hodges was offering lessthan they presently received, Hodges responded that hehad a right to do this whereupon Kuchirka accused himof not bargaining in good faith by offering less than thepeople presently received.They also discussed vacation pay for the strikers.Kuchirka then presented the Union's demands regard-ing a contract. These included the Union's language onarticle V, dealing with hours of work and overtime; arti-cle VI, dealing with reporting and call-in pay; articleVII, dealing with safety, health, and sanitation; a newproposal on showers for all employees and cleanup oncompany time; article VIII, dealing with absence; articleIX, dealing with the grievance procedure; article X,dealing with arbitration which Hodges, pursuant to Ku-chirka's inquiry, rejected at that time; article XI, dealingwith seniority, article XII, dealing with job openings,transfer, recalls, and layoff; article XIII, dealing withholiday pay, article XIV, dealing with vacation; groupi4 These items were the equal opportunity clause, hours of work lan-guage, length of leave for union business, justification of section II.3d,layoff provision-use "skill"-not "class," and proposal to make Fridaypayday rather than the current payday of Thursday.0o Secretary-Treasurer Schmidt testified Respondent wanted payday tobe on Friday rather than Thursday as it presently is because it was nolonger convenient for them to obtain money and this would allow the useof their money for an additional day.insurance; a pension plan; uniform wages for job classifi-cations; job descriptions for all classifications; funeralleave which Hodges stated he thought they had; articleXIX which provides protection for all benefits; equalpay for equal work; cost-of-living protection; skilledtraining; apprenticeship training program; present COLAwithout cap on it as it was in the manual; a S1-an-hourpay increase for all employees across the top of the ratenow shown by Respondent; keeping of the yearendbonus; perfect attendance as in the manual modified tohave it for personal days off and 2 days for every 3months on system; and 3-year contract. Kuchirka repre-sented this was a complete list of the Union's demandsbut cautioned it could grow or decrease depending onnegotiations.Hodges and Kuchirka then agreed to meet at 9:30 a.m.on July 27. Kuchirka also suggested they meet every dayupon resuming negotiations.The 20th negotiation meeting was held on July 27 andlasted from around 9 a.m. to 11:55 a.m. The transcript ofthe meeting reflects Hodges pointed out that unlike othernegotiating situations he must constantly check withPresident Schmidt to see where they wanted to go.Hodges also questioned Kuchirka about why the Unionhad added certain items to its demands.When Kuchirka accused Hodges of giving them lessthan the employees already had, Hodges' response wasthat the employees had been granted two new paid holi-days, increased life insurance, an increase in the theamount the employees were reimbursed for safety glass-es, Saturdays off, and a new pregnancy leave because ofthe law.Hodges and Kuchirka then discussed the Union's de-mands at the last meeting and compared them to thosecontained in Respondent's proposed contract. Hodges in-formed them Respondent would not agree to a safetyand health committee although the Union offered toreduce the number of representatives on the committee.Under the grievance procedure Hodges proposed thatthe final step for resolving grievances should be the rightof the membership to strike and Respondent's right tolock them out.5' However, the Union which wanted ar-bitration rejected it. Section 5.5 of Respondent's proposalwhich prohibited merit evaluations from being the sub-ject of grievances was discussed. The Union objected toit and Hodges agreed to concede to the Union's position.Hodges explained under the grievance procedure, whichwas objected to by the Union, the grievance committeeor party above the first step would punch out and not bepaid for handling grievances. Hodges stated that, underarticle XI dealing with seniority, Respondent had "ahangup" about the word "justification" in section 11.3d,while the Union contended it had previously been agreedto. Hodges explained that, under section 18.5 of Re-spondent's proposal dealing with seniority, he wantedsufficient language that skill weighed highly in layoff,promotion, and so forth. Article XII of the Union's origi-5 President Schmidt testified his position on arbitration, which did notchange during negotiations, was that he opposed it as a matter of princi-ple because Respondent was a small company and could not subject itselfto a third-party decision.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnal proposal dealing with job openings, transfer, layoff,and recall was discussed and rejected by Hodges who in-dicated pursuant to Kuchirka's request he would offer acounterproposal. Group insurance and pension planswere discussed with Hodges' mentioning that Respond-ent had increased the employees' life insurance at no costto them. Kuchirka requested Hodges to furnish him withthe cost of Respondent's benefits which Hodges said hewould take to Respondent. On dues checkoff Hodgesproposed that on a given date they would allow thecommittee or a member during nonworking time to setup a table where people could pay dues and have a com-mittee submit them to the Union. Hodges further ex-plained President Schmidt had indicated if withholdingmoney for the United Givers Fund and savings bondswas inconsistent52he would stop withholding it, butSchmidt was not going to deduct money from people'schecks and submit it to the Union.53Wage and job clas-sifications were brought up with Hodges promising tofurnish the Union with the existing job descriptions theyhad at the next meeting. Funeral leave was accepted bythe Union. Kuchirka mentioned that the S1-an hour wageincrease he proposed, which Hodges rejected, was nego-tiable. Hodges' reason for rejecting the automatic wageprovision was because they would stay with the meritreview system. Other items discussed included holidaypay, vacations and vacation pay, length of the contract,absenteeism, apprenticeship program, education, and theplacement of employees at the top of their job classifica-tion. They then agreed to meet at 9:30 a.m. on August 3.Kuchirka had proposed meeting Monday and every dayafterwards if necessary while Hodges offered to meetFriday, stating he could not meet Monday.The 21st negotiating meeting, which was the last one,was held on August 3. It started around 9:45 a.m. andended around 10:05 a.m. for the parties to caucus withthe Federal mediator.Hodges testified he prepared a checklist of those unre-solved issues. This checklist listed the following items onwhich they had agreed to during negotiations but whichRespondent had refused to accept: equal opportunity,hours of work language-issues of compulsory overtimeand loss of attendance pay, length of time allotted forunion business, use of the word "justification" in section11.3d, layoff provision-use of word job "skill" insteadof "class," and Friday as payday.The transcript of the meeting reflects that at the meet-ing Hodges agreed to the provisions on equal opportuni-ty, use of the word "justification" in section 11.3d whichthe Union wanted, and that he indicated there was noproblem with the provision about the length of time for52 Union Negotiator Luther Haney testified during the negotiations theUnion at one point took the position that if Respondent could check offfor savings bonds and the United Givers Fund it could check off forunion dues which the Union wanted, but the Union had also indicated toRespondent they could cancel those other type checkoffs if they wouldnot check off for union dues.es President Schmidt stated he was opposed to mandatory dues check-off because of principle since the employees were not able to get out atwill and his position did not change during negotiations. According toSecretary-Treasurer Schmidt, the deductions made by Respondent forsavings bonds and United Way were voluntary and could be dropped atany time.union business, stating he did not know why he had beenlisting it and it was off the list.The checklist also listed as follows the issues that hadnot been resolved in negotiations, dues checkoff, move-ment of all employees to the top of their range, automat-ic time wage progression schedule, acceptance of COLAas now in the manual-no cap (50 cents), arbitration aslast step of grievance procedure, no part-time-nosummer help in the contract, dislike of list of rules ofconduct, preferential seniority, and payment for unionbusiness during working time.Hodges also informed them Respondent would deletethe list of rules of conduct from its proposed contractand instead furnish copies to new hires or post it.The checklist also listed the following as additionalitems raised by the Union since the strike: agency shop;hours of work; overtime; safety-health committee; show-ers for all employees; job transfer, promotion, bidding,recall, and holiday pay (Christmas shutdown); vacationpay for those on strike;54job descriptions; union vaca-tion plan; group insurance; pension plan; job classifica-tion system; protection of all benefits; skill trades and ap-prentice training program; a $1-per-hour raise above topof the rate; reinstatement of two discharged people; year-end bonus; two paid days off for every 3 months' work;and length of contract.Hodges testified instead of his original proposal aboutno arbitration he proposed inaugurating another step inthe grievance procedure called the factfinding processwhereby Respondent and the Union would each pay halfthe cost and would have an independent factfinder tomake an investigation, determination, and recommenda-tion on the issues which would not be binding. The tran-script of the meeting reflects this was rejected by theUnion which wanted arbitration.The transcript of the meeting reflects Hodges in-formed Kuchirka Respondent had not been able to findthe job descriptions which he said were old but had noobjection to the Union having them if located and sug-gested drawing up a new set and giving one to theUnion.The length of the contract was discussed with Ku-chirka seeking 3 years and Respondent I year.55During the meeting money was also discussed with theUnion asking for movement; however, no offer wasmade by Respondent on this issue.The meeting ended with Kuchirka asking Hodges forthe package he had asked him for and Hodges respondedby saying they might as well caucus with the mediator.No further negotiation meetings have been held by theparties and no collective-bargaining agreement was everreached among them.President Schmidt testified during negotiations Re-spondent made calculations and prepared estimates aboutwhat it would cost Respondent concerning certain pro-'4 The transcript of the July 20 meeting reflects Kuchirka took the po-sition this was not a bargaining issue.5s President Schmidt testified that Respondent's position throughoutnegotiations was for a I-year contract because of the unfavorable condi-tions in the proposed contract and Hodges also stated he had recom-mended to Schmidt prior to negotiation meetings that the first contractbe a -year contract.102 ROCKINGHAM MACHINE-LUNEX COMPANYposed benefits discussed during negotiations. They esti-mated that for two new holidays, increased life insur-ance, a new prescription safety glasses allowance, Satur-day overtime, COLA, and the new pregnancy benefit itwould cost approximately $138,470. Estimates were alsomade for the cost of moving the employees to the top oftheir classifications and paying people to conduct unionbusiness. However, none of these documents were evershown to the Union.C. Unlawful ThreatsLuther Haney, a member of the Union's negotiatingcommittee, testified that on Friday, May II, his foreman,Hill,56came to his work station and mentioned that he,Hill, had been in a meeting, the Company had heard arumor that the employees were going on strike Monday,and that Haney should pool everyone in the shop andfind out if they were going on strike on Monday, May14. Hill had a list of all the employees' names and askedhim if he were going on strike. On replying he probablywould because he was on the negotiating committee anda union member, Hill said he was told to tell him if hedid go on strike all of his benefits, such as his pay andinsurance, would be canceled and Respondent wouldassume he did not want his job anymore. I creditHaney's undenied testimony and find that on May 11Foreman Hill threatened Haney that if he engaged in astrike Respondent would assume he no longer wanted hisjob.Haney further stated a few minutes later General Man-ager Zeaske came over to his work station and in hispresence asked Foreman Hill if he had told all of his em-ployees. After Hill informed Zeaske he had, Zeaskeasked Haney if he were going on strike with the rest ofthe employees. On replying he was, Zeaske asked him ifhe knew all of his insurance and benefits would be can-celed and said his card would be pulled and they wouldassume he did not want his job anymore.Glenn Logsdon, Jr., another employee, also testifiedthat, on May 11, General Manager Zeaske told him ifthere were a strike on Monday, all benefits would ceaseand Respondent would assume he no longer wanted hisjob.Zeaske acknowledged talking separately to bothHaney and Logsdon57on Friday, May 11, but deniedtelling them they Respondent consider them to have quitif they went on strike. According to Zeaske he only in-formed Haney and Logsdon that Respondent had hearda rumor of a strike and said they all had a right to strikeand a right to work and that the plant would be openMonday.58I credit the testimony of both Haney and Glenn Logs-don, Jr., rather than Zeaske whom I discredit and findon May 11 General Manager Zeaske threatened Haney58 Hill did not testify.57 Zeaske testified another employee. Ray Volk, was present and,while he believed Glenn Logsdon, Sr., was also present, Glenn Logsdon,Sr., denied it although he stated Zeaske talked to him that day.58 Zeaske stated President Schmidt had informed the foremen in ameeting held that day to inform the employees of this and that Schmidthad also said that anyone who went on strike would have all their com-pany benefits canceled. President Schmidt acknowledged holding such ameeting.and Logsdon that if they engaged in a strike Respondentwould assume they no longer wanted their jobs. Apartfrom my observations of the witnesses in discreditingZeaske, his threats were consistent with those made byother supervisors.Two other employees credibly testified, withoutdenial, that Work Superintendent Joe Eisenberg59madesimilar statements to them on May 11. James Martin, amember of the Union's negotiating committee, testifiedEisenberg told employee Ray Lagrange and himself ifthey did not come to work on Monday because of thestrike Respondent would consider them to have quit andall of their benefits at that time would stop includingtheir insurance. Donna Logsdon60stated Eisenberg in-formed her and lead person Evelyn Long if they wenton strike they would lose all their benefits, their vacationpaychecks, their insurance, and Eisenberg would assumethey did not want to work there anymore.6'D. The Unlawful Refusal To Pay Striking EmployeesVacation BenefitsThe employees of Respondent receive vacation pay.This policy as spelled out in its members manual pro-vides their vacation checks will be issued before July 4and are payable to everyone on the payroll as of July1.62Respondent's practice is to issue vacation paycheckseach year before July 4 for everyone on the payroll onJuly 1. Those employees who are not actually workingon July I but are on disability or medical leave also re-ceive their vacation pay unless Respondent determines atthat time they will not be returning to work.Those striking employees who returned to work byJuly I received their vacation pay while those strikingemployees who did not return to work by July 1 did notreceive their vacation pay.Secretary-Treasurer Schmidt testified the vacation paywas paid to the employees on June 28 or 29.63 His rea-sons as stated at the hearing for not paying it to the strik-ing employees who had not returned to work on July 1were because they had voluntarily absented themselvesfrom work and Respondent did not know if and whenthey were returning to work. However, under cross-ex-amination Schmidt acknowledged he had not contactedany of the strikers about whether they were going toreturn to work and denied receiving any informationthey were not going to return to work. His explanationfor paying vacation pay to the strikers who had returnedto work by July I was because they were on the payrollon July 1.Secretary-Treasurer Schmidt testified vacation pay isdetermined on July I by the amount of tenure betweenJuly 1 and the employee's starting date, coupled with hispay rate. He acknowledged if an employee was off work59 Eisenberg did not testify.6o Prior to her marriage to Glenn Logsdon, Jr., on September 28, herlast name was Mulvania.^' These statements by Eisenberg were offered by the General Counselsolely for background evidence.62 No exceptions are listed in the manual.a6 No striking employees returned to work between June 28 and July103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor sickness he would receive full vacation pay without areduction for the time off work.Secretary-Treasurer Schmidt stated the reason the va-cation policy is administered this way is to keep goodpeople working.E. Additional Background EvidenceThe General Counsel, for purposes of background evi-dence only, proffered evidence concerning an unlawfulno-solicitation rule; the denial of holiday pay for July 3,1978; the failure to pay perfect attendance pay to UnionNegotiator James Martin; and the discriminatory dis-charge of Gordon Hyman.64The following no-solicitation rule was contained inRespondent's members manual:Solicitation is considered a nuisance. Activities suchas this are prohibited during working hours and oncompany premises. Members are not allowed to so-licit other members. Outside solicitors are not per-mitted. Unauthorized bulletin board postings are notpermitted.This rule was rescinded on January 11.The employees were informed by a posted writtennotice dated April 6, 1978, and signed by PresidentSchmidt that both July 3 and 4 would be paid holidays.However, a subsequent written notice dated June 28,1978, posted by Respondent announcing that the shopwould be closed July 3 and 4, 1978, only stated July 4would be a paid holiday.The Union, which had been certified on May 22, 1978,as the bargaining representative of Respondent's unit em-ployees was not consulted in advance about the change.Hodges acknowledged informing the Union at the firstnegotiation meeting held on June 30, 1978, and at subse-quent negotiation meetings that July 3 would not becelebrated as a holiday with pay to which the Union ob-jected.While the employees were paid holiday pay for July 4,1978, that same week they were not paid holiday pay forJuly 3, 1978, until December 1978 at which time as dis-cussed, supra, the decision was made to pay them whichwas after the Union had filed its charge in Case 33-CA-3811 on July 7, 1978.Respondent has a program which provides pay tothose employees having perfect attendance and punctual-ity during a calendar quarter. This program, as set forthin its members manual, provides as follows:Members with perfect attendance and punctualityduring a calendar quarter will be rewarded with 2-8hour days' pay. New members who qualify will re-ceive an adjusted pay.The pay may be collected when earned. The pay(up to 8 days) may be collected at a later date. 2personal days off with pay may be taken in the fol-64 On January II1, a settlement agreement in Cases 33-CA-3605 and33-CA-3811 which involved the no-solicitation rule, discharge ofGordon Hyman, and nonpayment of holiday pay for July 3, 1978, wasapproved and following compliance with its terms the consolidated com-plaint in those cases was dismissed.lowing quarter. These days may be taken off with-out pay if the pay has been previously collected.The allowable exceptions to this perfect attendanceand punctuality pay as set forth in the manual are as fol-lows: funeral leave, jury duty, Railroad train blockingfront access to the plant, severe weather, two personaldays off earned the previous quarter, and workmen'scompensation case.65Negotiating time was admittedly not an allowable ex-ception by Respondent to this policy.James Martin, a member of the Union's negotiatingcommittee, testified that, during the second quarter of1978 which was from April I through June 30, he hadperfect attendance at work except for those occasions hemissed work because of negotiations. About 2 days afterthe perfect attendance pay was due he asked PersonnelDirector Anderson66about getting his perfect attend-ance pay. She informed him he was not getting it be-cause he was not on the job even though he told her thereason was because he had been in negotiations. Martinalso denied receiving perfect attendance pay for thequarter July I through September 30, 1978, although theonly time he missed work then was because of negotia-tions.Martin's claim regarding loss of perfect attendance paywas first raised at the February 7 negotiating meeting.Under cross-examination Martin acknowledged whennegotiating meetings only lasted a half day he wouldtake the rest of those days off work.Gordon Hyman was employed by Respondent as atool grinder from May 1977 until his discharge on Febru-ary 24, 1978.His union activities included attending union meetings,soliciting employees to sign union authorization cards,signing a union authorization card himself, serving aschairman of the in-plant organizing committee, and dis-tributing union literature at the plant.Hyman testified that on February 17, 1978, Work Su-perintendent Eisenberg accused him of violating the no-solicitation rule by soliciting on company premises andwarned him he was walking on very thin lines and therewas a possibility of losing his job for soliciting on com-pany premises. Eisenberg also defined company time toinclude from the time he rang in in the morning until herang out in the evening to go home.Hyman stated that on or about February 20, 1978,while passing out union literature to other employees hisforeman, Alex Rosha, and Work Superintendent Eisen-berg questioned them about what they were doing andasked if they were going to sign authorization cards.On February 22, 1978, Hyman testified Personnel Di-rector Anderson questioned him about why he wantedhim to help the Union organize, informed him the Com-pany could not afford a union, and asked him whetherhe realized he was walking on very thin lines by his vio-lations of the members manual.es Secretary-Treasurer Schmidt testified the reason for the policy is tokeep good people working."' Anderson did not testify.104 ROCKINGHAM MACHINE-LUNEX COMPANYNeither Rosha, who resigned from Respondent in De-cember 1978, Anderson, nor Eisenberg testified, and Icredit Hyman's undisputed testimony regarding these in-cidents.On the morning of February 24, 1978, Hyman, accom-panied by two other employees Chuck Walker and DougWilson,67went to the office to discuss with Secretary-Treasurer Schmidt an improperly sharpened drill bit.Hyman credibly testified, without denial, he had gottenpermission from his foreman, Rosha, and permissionfrom Foreman Hill,"" who was the supervisor of ChuckWalker and Doug Wilson to talk to Schmidt.During the conversation with Secretary-TreasurerSchmidt at which Hodges was present, Hyman testifiedboth Schmidt and Hodges talked rapidly and he couldnot understand everything they said. However he statedHodges, whom he had never met before, identified him-self as a lawyer with the company and the United StatesGovernment. Hodges also told him to pick his wordscarefully and that Hyman knew he was walking on verythin lines as to his violation of the no-solicitation oncompany time and premises. Upon asking Hodges wheth-er he was charging him with violating company time orpremises, Hodges replied on company time. Schmidt alsotold him to pick his words very carefully and said hewas walking on very thin lines. Hodges asked them didthey not realize the Company would go broke if theUnion came in and said it had been a nonprofit companyfor the past 3 years. Hodges and Schmidt again men-tioned to Hyman he was walking on thin lines for thisviolation and said he was going to be losing his job if hecontinued breaking the no-solicitation rule.Hyman stated he raised his hands and told them hewould rather drop the whole thing then because he hon-estly felt he was not capable of competing against alawyer and repeated his statement. Hodges responded byusing profanity and told Hyman to get out of there andget back to work and said he had already violated onerule in the members manual and for him not to make thesituation worse and get himself fired.Secretary-Treasurer Schmidt denied there was any dis-cussion of the Union or the no-solicitation rule duringthe conversation. According to him the only thingsHodges said was he was an attorney and, at the end ofthe conversation using profanity, told Hyman to get backto work. Although Hodges testified he did not testifyabout this meeting, I credit the testimony of Hymanrather than Secretary-Treasurer Schmidt. Besides my ob-servations of the witnesses the threats made to Hymanon that occasion were consistent with prior threats madeby other supervisory personnel to Hyman and in view ofthe failure of Hodges who testified on other matters tocorroborate Schmidt's testimony.Secretary-Treasurer Schmidt stated shortly after thismeeting ended Foreman Rosha came to the office inquir-ing about the whereabouts of Hyman, Walker, andWilson, whereupon he informed Rosha they had been ina meeting with him. Upon asking Rosha whether Hymanhad asked his permission about going to the meeting"' Neither Walker nor Wilson testified.a8 Neither Rosha nor Hill testified.Rosha denied it. According to Schmidt, he instructedHyman to check with his foreman before coming up tosee him.Schmidt stated he then conferred with ForemanRosha, Work Superintendent Eisenberg, Hodges, andPresident Schmidt and he, himself, made the decision todischarge Hyman.Hyman credibly testified that that afternoon ForemanRosha called him to the office where Work Superintend-ent Eisenberg was present. They gave him his check andRosha told him there was no more use for his workingthere or something to that effect. Upon asking Eisenbergthe reason Eisenberg informed him they could not makehim happy there anymore which Eisenberg denied.When Rosha started telling him he had heen spendingtoo much time with fellow employees, Eisenberg inter-rupted and, using profanity, informed Eisenberg they didnot have to tell him anything because he had his pay-check and all he had to do was leave. Hyman left.According to Hyman on February 17, 1978, Secretary-Treasurer Schmidt had informed him pursuant to his in-quiry that with Foreman Rosha's report and his workrecord and performance he saw no reason why Hymanshould not be getting his raise. Although Schmidt deniedmaking such statements he acknowledged that in January1978, he informed Hyman his record had been good andhe was confident he could do the work.F. Analysis and ConclusionsThe General Counsel contends Respondent violatedSection 8(a)(l), (3), and (5) of the Act as alleged by un-lawfully threatening employees for engaging in a strike,refused to pay certain striking employees their vacationbenefits, and refused to bargain in good faith with theUnion and that the strike was an unfair labor practicestrike. Respondent denies having violated the Act or thatthe strike was an unfair labor practice strike.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of the rights guaranteed them in Section 7 ofthe Act. Section 8(a)(3) of the Act provides in pertinentpart: "It shall be an unfair labor practice for an employer...by discrimination in regard to hire or tenure of em-ployment or any term or condition of employment to en-courage or discourage membership in any labor organi-zation ...." Section 8(a)(5) of the Act prohibits an em-ployer from refusing to bargain collectively with the rep-resentatives of its employees.The background evidence proffered by the GeneralCounsel clearly establishes union animus on the part ofRespondent.69The no-solicitation rule, which was in effect until Jan-uary 11, prohibits solicitation during working hourswhich was defined by Work Superintendent Eisenberg inenforcing the rule against Gordon Hyman to mean fromthe time an employee rings in in the morning until that' Although the General Counsel in his brief alleges that unlawfulpolling of employees was conducted, this was not alleged in the amendedcomplaints and was not included among those matters he defined at thehearing. Accordingly, this issue was not fully litigated and no finding willbe made105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee rings out in the evening to go home. Such no-solicitation rules infringe upon the rights of employees tosolicit on their own time and are unlawful. Essex Interna-tional, Inc., 211 NLRB 749, 750 (1974). Accordingly, Re-spondent's no-solicitation rule which was maintained andenforced was unlawful. Gordon Hyman's discharge oc-curred shortly after he had been threatened with dis-charge by Work Superintendent Eisenberg, PersonnelDirector Anderson, Hodges, and Secretary-TreasurerSchmidt for having violated this unlawful no-solicitationrule. Secretary-Treasurer Schmidt's contention thatHyman was discharged for not getting Foreman Rosha'spermission as instructed to meet with him the day hewas discharged was refuted by the undisputed and credi-ble evidence Hyman had obtained such permission andby Foreman Rosha informing Hyman upon discharginghim that the reason was because they could not makehim happy there. Under these circumstances, includingthe enforcement of the no-solicitation rule againstHyman, the threats to discharge Hyman for violating therule, the timing of his discharge in relation to suchthreats and having rejected Respondent's defense, I ampersuaded and find Hyman was discharged on February24, 1978, for violating the unlawful no-solicitation ruleand therefore his discharge was unlawful under the Act.Respondent by eliminating July 3 as a paid holidayafter it had previously been announced to the unit em-ployees without first notifying or bargaining with theUnion which had since been certified as the collective-bargaining representative of the unit employees unilater-ally changed the unit employees' wages and workingconditions and thereby violated the Act. The law is wellsettled that unilateral changes in terms and conditions ofemployment without bargaining with the union repre-senting such employees violates Section 8(a)(5) of theAct. Amsterdam Printing and Litho Corp., 223 NLRB370, 372 (1976); and N.LR.B. v. Benne Katz. etc., d/b/aWilliamsburg Steel Products Co., 369 U.S. 736 (1962).Insofar as the refusal to pay James Martin his perfectattendance pay is concerned I do not find the evidencesufficient to prove it was because he missed work solelyfor the purpose of attending negotiations. The only nego-tiation meeting held in the second quarter of 1978 wason June 30, 1978, and that meeting only lasted an hourand occurred outside work hours. During the third quar-ter of 1978 a number of the negotiation meetings onlylasted about a half a day and Martin by his own admis-sion would not work the remainder of those days with-out any showing it was related to bargaining or that hehad permission to be off work the remainder of thoseparticular days. Under these circumstances I do not findthe principle set forth in N.L.R.B. v. Great Dane Trailers,Inc., 388 U.S. 26 (1967), applicable.The findings, supra, with respect to the threats to em-ployees about striking and denying certain strikers theirvacation pay, establish on May 11 Foreman Hill threat-ened Luther Haney that if he engaged in a strike Re-spondent would assume he no longer wanted his job andGeneral Manager Zeaske threatened Luther Haney andGlenn Logsdon, Jr., that if they engaged in a strike Re-spondent would assume the employees no longer wantedtheir jobs.The test applied in determining whether a violation ofSection 8(aXl) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise of theemployee rights under the Act." Electrical Fittings Corpo-ration, a Subsidiary of I-T-E Imperial Corporation, 216NLRB 1076 (1975).The fact employees may elect to go on strike cannotbe equated to their quitting their jobs. Therefore, apply-ing the above test, I find Respondent, by engaging insuch conduct enumerated, has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act and has therebyviolated Section 8(a)(l) of the Act.Respondent refused to pay those striking employeeswho had not returned to work on July 1 their vacationpay.While Respondent contends the reason for such actionwas because the members manual required they had tobe on the payroll on July 1, such reason is contrary to itspractice of permitting those employees on disability andmedical leave on July I to receive their vacation payunless Respondent determines they will not be returningto work. Here there was no evidence any of the strikingemployees who were denied their vacation pay had in-formed Respondent they would not be returning towork. Rather, Respondent, as herein found, had unlaw-fully threatened employees if they went on strike itwould assume the employees no longer wanted their jobsand employees had also been informed if they went onstrike all of their benefits would cease. Based on suchevidence, including the unlawful threats, Respondent'sunion animus established by its unlawful conduct hereinfound and having rejected Respondent's defense, I ampersuaded and find the reason Respondent refused to paythe striking employees who had not returned to work onJuly 1 their vacation pay was because of their participa-tion in the union strike and Respondent thereby violatedSection 8(a)(3) and (1) of the Act.The next issue to be resolved is whether Respondentrefused to bargain in good faith with the Union.Section 8(d) of the Act defines the duty to bargain col-lectively as "the mutual obligation ...to meet at rea-sonable times and confer in good faith with respect towages, hours, and other terms and conditions of employ-ment, or the negotiation of an agreement ... ."This obligation does not compel either party to agreeto a proposal or to make a concession. N.L.R.B. v.American National Insurance Co., 343 U.S. 395, 404(1952).The essential element in the bargaining principle is theserious intent of the parties to reach a common ground.Romo Paper Products Corp., 220 NLRB 519 (1975).A determination of whether a respondent has met thegood-faith bargaining standard requires consideration ofthe totality of respondent's conduct. M. R. & R. Truck-ing Company, 178 NLRB 167 (1969), enfd. in part 434F.2d 689 (5th Cir. 1970); and N.L.R.B. v. InsuranceAgents' International Union, AFL-CIO [Prudential Insur-ance Company of America], 361 U.S. 477, 498 (1960).106 ROCKINGHAM MACHINE-LUNEX COMPANYThe evidence, supra, establishes that 21 negotiatingmeetings were held over a period of approximately 13months without a contract being reached.During the 18 negotiating meetings held prior to theMay 14 strike, the Union and Hodges, who served as thesole negotiator for Respondent throughout negotiations,agreed to various contract proposals which were subse-quently rescinded70by Respondent's officials withoutany valid explanation being given to the Union. Thisaction occurred notwithstanding the fact that the Unionhad been assured repeatedly by Respondent's PresidentSchmidt, without any limitations, that Hodges was its au-thorized negotiator and Hodges throughout negotiationshad kept Respondent's officials apprised of what tran-spired at negotiations without their having taken anyaction to disavow such proposals when they were en-tered into.Although an employer is not required to be represent-ed by an individual possessing final authority to enterinto an agreement, this is subject to a limitation that itdoes not act to inhibit the progress of negotiations.United Brotherhood of Carpenters and Joiners of America,AFL-CIO, Local Union No. 1780 (Office and ProfessionalEmployees Union, Local No. 445, AFL-CIO), 244 NLRB277 (1979). The degree of authority possessed by the ne-gotiator is a factor which may be considered in deter-mining good-faith bargaining. Lloyd A. Fry Roofing Co.v. N.L.R.B., 216 F.2d 273, 275 (9th Cir. 1954).Here Respondent by allowing its sole negotiator toagree to contract proposals over a prolonged period ofthe negotiations of which it was aware at the time andthen later rescind them under the circumstances present-ed here only served to disrupt and impede the bargainingprocess. Therefore, I find that Respondent by failing tovest its sole negotiator with sufficient authority to con-duct negotiations and by rescinding contract proposalspreviously agreed to engaged in bad-faith bargaining.Respondent denied the Union's proposal on duescheckoff and its position remained adamant throughoutnegotiations. The only reason Hodges gave the Unionfor such denial was that it was a matter of principle andPresident Schmidt was not going to deduct money frompeople's checks and submit it to the Union. Schmidt,who acknowledged his position on dues checkoff re-mained unchanged throughout negotiations, claimed hewas opposed to it on principle because employees werenot able to "get out at will." However, while under theUnion's proposal, authorizations were irrevocable for Iyear or on the termination of the contract if sooner anddues would only be deducted for those employees whovoluntarily signed such authorizations. Since dues check-off could only be authorized voluntarily and Respondentmaintained payroll deductions from employees' pay forsavings bonds and the United Givers Fund where theyhad authorized such deductions, I am not persuaded bySchmidt's reasoning for refusing to allow dues deduc-tions.70 Included among these items were the equal opportunity clause, theuse of the word "justification" in section 11.3d, the layoff provision, thepayday schedule, and hours of work language. Although the first threeitems were subsequently agreed to again by Hodges at the August 3 ne-gotiation meeting, the other items never were.To have a fixed intent not to reach an agreement ondues checkoff is unlawful. Hospitality Motor Inn, Inc., 249NLRB 1036 (1980). Based on the foregoing evidence,when considered in light of the other unlawful conductherein found, I find Respondent had a predetermined in-tention which existed throughout negotiations not toreach an agreement with the Union on dues checkoffwhich demonstrates bad-faith bargaining. However, I donot find the refusal to agree to the dues checkoff provi-sion itself constitutes bad-faith bargaining.The Union in its original proposal proposed bindingarbitration to resolve these grievances which could notbe settled through the grievance procedure. Its positionon this issue remained unchanged throughout negotia-tions. Respondent rejected this proposal and proposed in-stead that the final step of the grievance procedurewould be the right of the membership to strike and Re-spondent's right to lock them out. Upon the Union's re-jection of this proposal Hodges offered another proposal,which the Union likewise rejected, that a factfinding stepbe included in the grievance procedure whereby eachparty would pay half the cost for an independent fact-finder to make an investigation, determination, and rec-ommendation on the issues but which would not be bind-ing.President Schmidt who acknowledged his position re-mained unchanged throughout negotiations on this issueclaimed he objected to arbitration as a matter of princi-ple because Respondent was a small company and couldnot subject itself to a third-party decision.Since the evidence establishes arbitration was dis-cussed, counterproposals were offered, and agreementwas reached on various provisions of the grievance pro-cedure, I do not find that Respondent's refusal to agreeto arbitration as a final step of the grievance procedureitself constitutes bad-faith bargaining as alleged.Only 21 negotiation meetings were held during theperiod June 30, 1978, through August 3 and the length ofthose meetings varied. The dates for holding the June 30,August 4 and 11, and September 25, 1978, and February9 and 16, 1979, meetings were agreed on by the partieswithout any earlier meeting dates being requested. It wasnot established how the July 5, 1978, February 19,March 22, and April 10 meeting dates were selected. TheJuly 19, 1978, meeting date was selected after bothHodges and Kuchirka were unable to meet on the datessuggested by each other. The August 28, 1978, meetingdate was agreed on by the parties after Hodges requesteda week to prepare the Respondent's position. The delayfor the September 18, 1978, meeting date was at the re-quest of the Union for its negotiation committee mem-bers to go hunting, 2 days for Kuchirka to attend an ar-bitration case, and a request by Hodges for 8 days whichincluded 3 days for public sector bargaining under a me-diator. The October 20, 1978, meeting date was selectedbecause Hodges needed a week to teach a previouslyscheduled seminar and Kuchirka planned to be out oftown for a week. The November 29, 1978, meeting datewas arranged after Kuchirka had informed Hodges hewould be out of the country. The delay in scheduling theFebruary 7 meeting was due to the Federal mediator in-107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforming Hodges that Kuchirka could not meet in De-cember 1978 because of his vacation and because in Jan-uary and early February either the Federal mediator,who had been called in by the Union and preferred byHodges to be present, was unavailable, weather condi-tions involving a paralyzing snowstorm, or prior commit-ments by Hodges. The March 30 meeting date was se-lected after Kuchirka indicated he would not be availa-ble 2 days. The July 20 meeting date suggested by Ku-chirka was the first request by the Union for a meetingafter the strike began. The July 27 meeting date was theearliest date Hodges could meet and Kuchirka requestedthey begin meeting every day at their next meeting. TheAugust 3 meeting date was agreed to after Hodges wasunable to meet on the Monday requested by Hodges.Such evidence establishes the delays in scheduling ne-gotiating meetings were attributable to the unavailabilityof both Hodges and the Union's negotiators without anyshowing their requests for the delays were for the pur-pose of delaying bargaining. For these reasons andabsent as here any evidence showing the Union pushedfor more frequent meetings throughout the course of ne-gotiations, except for the last two meetings, I am per-suaded and find there is insufficient evidence to establishRespondent engaged in unwarranted and unreasonablydelays in the scheduling and holding of bargaining meet-ings as alleged. Insofar as the lengths of such meetingsare concerned there was no showing of any demandsbeing made to extend the lengths of such meetings onthese occasions.The evidence, supra, establishes the Union presentedRespondent with a complete contract proposal, exceptfor certain economic demands, at the first negotiationmeeting and up until the time of the strike supplementedit with various proposals including a 3-year contract; in-surance plan; plant shutdown from December 24 to Janu-ary 2; automatic wage progression; placing employees atthe top of their rate range; keeping Respondent's perfectattendance bonus and yearend bonus; keeping Respond-ent's Christmas party with some modifications; job classi-fication, absenteeism by reason of death in family; vaca-tion pay preamble; union business as time spent; non-members performing unit work; good-faith attitude; fur-nishing the Union pertinent information; profits fromvending machines to be used for picnics and parties;COLA as it was in the members manual without a cap,job descriptions for each classification; complete set ofjob descriptions and classifications; pension system, arbi-tration; pregnancy clause required by law; letter statingthe front page of Respondent's proposed contract, whichwas a letter from President Schmidt, and could not betreated as part of the contract; use of word "employee"instead of "member"; elimination of reference to parttime or summer help in Respondent's proposed contract;elimination of the article dealing with conduct in Re-spondent's proposed contract; preferential seniority; andpay for grievances which should be resolved duringwork hours.Respondent during this same period agreed to variousunion proposals including purpose and relationship, non-discrimination, leave of absence for pregnancy and mili-tary service, recognition of shop committee, certain se-niority provisions, furnishing names to new employees,pyramiding of overtime and/or premium rates, definingleave of absence, leave of absence for union business andholding office, defining grievances, Union's right to in-spect records for investigating grievances, permission toleave job to discuss grievances, certain provisions of thegrievance procedure defining seniority, termination of se-niority and employment, Respondent's right to managethe business and direct the work force; notification re-garding reasons for suspension and discharge and theprocedure, recognition, defining workday and work-week, double time pay on Sunday and for holidays, call-in pay; purpose of contract, providing union bulletinboard, absenteeism because of death in the family, nego-tiation of new job title and classification to labor grade,and furnishing grievance information to the Union.Respondent's own proposals agreed to by the Unionduring this period included who the agreement was be-tween; defining the term "employee"; clarifying the useof "he" to include "she"; certain steps of the grievanceprocedure, certain seniority provisions dealing with pro-bationary employees, and maintaining a seniority list; aproposal on job openings, layoff, and recall; jury duty;conflicts of law; funeral leave; noninterest loans to pur-chase work related tools; shift hours; paying $31 towardsthe purchase of prescription safety glasses; lunch periodsand breaks and washup periods; providing specializednonstandard safety equipment; providing education in-centive allowance; providing non-interest loans for suchthings as tools if an apprenticeship program is esablished;providing lockers; and security of toolboxes.Other proposals offered by Respondent during thisperiod were on a I-year contract, safety, Friday payday,excessive absenteeism and poor punctuality, layoff, pro-motions, overtime pay, work shifts, night crew premiumpay, classification system, $50 yearend bonus, and main-taining the members manual except for the overall loanpolicy and Christmas party and incorporating those eco-nomic items and language conceded in negotiations.Concessions offered by Respondent during this sameperiod included two paid holidays; use of vending ma-chine profits for picnics and flower fund, acceptance ofthe Union's language on equal pay equal work, COLAwith a 35-cent cap increased life insurance from $4,000to $5,000 without additional cost to the employees; keepthe vacation pay system and the education programintact; purpose of job classification; overtime allocation;Saturday as such; furnishing seniority list four times ayear; supplying the Union with job descriptions; letter ofintent on pension program; language to conform to preg-nancy law, President Schmidt's cover letter not to bepart of contract; one word "employees" instead of"members"; union business should be resolved duringnormal work hours, and increase size of shop committeeup to five members.Some of those provisions agreed to by Respondentwere reached as noted previously.The Union proposed as concessions to drop its propos-al on union security and part of the proposal on func-tions of management, to accept a I-year contract, and tonot ask for any increase in wages or fringe benefits.108 ROCKINGHAM MACHINE-LUNEX COMPANYUpon my considering both these items agreed to aswell as those proposed, I find that such evidence estab-lishes that prior to the strike notwithstanding the Unionoffered substantial concessions by offering to agree to aI-year contract without any increases in wages or fringebenefits Respondent offered only minimal noneconomicand economic concessions and those concessions weremore than offset by its proposing a cap, which had notpreviously existed, on its existing COLA program.Rather, Respondent's proposal for a contract was, withlimited exceptions, particularly on substantive matters,essentially the same as the wages, hours, and workingconditions contained in the members manual.For example, the economic increases offered were lim-ited to such benefits as two additional paid holidays; in-creasing the minimum yearend bonus from $25 to $50,raising the allowance for prescription safety glasses to$31, increasing the insurance coverage, paying time andone-half for Saturday work, funding certain educationalexpenses, and providing noninterest bearing loans forpurchasing tools and equipment.Further, subsequent to the strike while Respondentagreed to some but not all of those proposals it had pre-viously rescinded, it limited its own proposals to raisingthe proposed cap on COLA to 50 cents, deleting therules of conduct from its proposed contract, allowingmerit evaluations to be the subject of grievances, furnish-ing existing job descriptions, and setting up a table at theplant for a union committeeman to collect union dues.Based on the foregoing evidence I find that Respond-ent offered only minimal concessions to the Union onboth noneconomic and economic demands under circum-stances further evidencing bad-faith bargaining on thepart of Respondent. However, I do not find that Re-spondent's insisting on a cap on the COLA raise due inAugust was evidence of Respondent's bad-faith bargain-ing as alleged.The evidence also establishes that throughout negotia-tions Hodges made statements to the Union's negotiatorsabout the plant being liquidated or closed possibly with-holding the COLA raise due in August 1978 because offinancial conditions, and possibly raising an inability-to-pay argument and requesting a 5- to 8-percent overall re-duction in wages and fringes because of financial condi-tions without any such action occurring. While Respond-ent had lost money in 1976 and in 1978 no foundationcrunch threats such as actually liquidating or closing theplant were established and I am persuaded that they con-stitute further evidence of bad-faith bargaining on Re-spondent's part.The evidence also establishes that Respondent, whileagreeing to certain of the Union's proposals, only submit-ted approximately 19 proposals of its own all on singleitems during the first 10 bargaining sessions and it wasnot until about 8 months later in March before the bulkof its own proposals which consisted primarily of thoseprovisions contained in its members manual were submit-ted. I find such delay in presenting its own bargainingproposals was further evidence of Respondent's bad-faithbargaining.Having found that Respondent as evidenced by itsbad-faith bargaining failed to vest its sole negotiator withsufficient authority to conduct negotiations; rescindedcontract proposals previously agreed to; possessed a pre-determined intention which existed throughout negotia-tions not to reach an agreement with the Union on duescheckoff; offered only minimal concessions on both non-economic and economic demands; made unfoundedthreats of plant liquidation or closure to the Union's ne-gotiators; delayed in submitting its own bargaining pro-posals; and, additionally, engaged in concurrent unfairlabor practices away from the bargaining table by main-taining and enforcing an unlawful no-solicitation rule,made unilateral changes by eliminating July 3 as a paidholiday, threatened employees with job loss if they wenton strike, and refused to pay certain strikers their vaca-tion pay, as well as its display of union animus as hereinfound, I find that Respondent, both before and after thestrike, refused to bargain in good faith with the Unionand thereby violated Section 8(a)(5) and (1) of the Act.Respondent at the hearing raised as a defense that itwas the Union which failed to bargain in good faith andtherefore precludes finding a violation against Respond-ent. It argues in its brief that the Union refused to bar-gain in good faith by bargaining to an impasse on a non-mandatory subject of bargaining about excluding part-time employees from the unit, repeatedly filed frivolousunfair labor practice charges, repeatedly threatenedHodges; increased its demands particularly after thestrike, insisted on sticking to its original proposal, failedto provide counterproposals, and failed to provide Re-spondent's package to its membership at the time of thestrike vote.An examination of the evidence pertaining to theseissues refutes such a defense. There is no evidence thatany impasse was ever reached during negotiations. Notonly does a union have a statutory right to file chargeswith the Board, but there is no showing here that any ofthe charges filed were frivolous. Although the threatsmade to Hodges reflect unfavorably upon Kuchirka'sconduct, they were not of such a nature as the recordreflects by a continuation of the bargaining process toadversely affect negotiations. The Union's increased de-mands after the strike had been threatened prior to thestrike should Respondent refuse, as it did, the Union'sproposals for a contract and, under such circumstances,could not constitute evidence of bad faith. The Unionagreed to many of Respondent's proposals as opposed toinsisting upon its original proposal and offered counter-proposals throughout negotiations. Lastly, there was norequirement that the Union submit Respondent's pro-posed contract to its membership at the time of the strikevote, especially in view of Respondent's bad-faith bar-gaining.The remaining issue is whether the strike was an unfairlabor practice strike. The standard applied in determiningwhether a strike is an unfair labor practice strike iswhether it is one caused "in whole or in part" by anunfair labor practice. Citizens National Bank of Willmar,245 NLRB 389 (1979).Here the employees voted on April 29 to strike afterbeing informed of what had transpired during negotia-tions and having found Respondent had engaged in bad-109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfaith bargaining both before and after the strike vote wastaken. I find the strike was caused and prolonged by Re-spondent's unfair labor practices herein found and was anunfair labor practice strike.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occur-ring in connection with operations of Respondent de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.CONCLUSIONS OF LAWI. Rockingham Machine-Lunex Company is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospace& Agricultural Workers of America (UAW), and the In-ternational Union, United Automobile, Aerospace & Ag-ricultural Workers of America (UAW), Local 2077, areeach labor organizations within the meaning of Section2(5) of the Act.3. All full-time and regular part-time production andmaintenance employees including warehouse and ship-ping employees, truck drivers, janitors and leadmen em-ployed at the Employer's Pleasant Valley, Iowa, facility;but excluding office clerical employees, professional em-ployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct.4. At all times material herein the Union has been andis now the exclusive representative of all the employeesin the aforesaid appropriate for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5. By threatening employees that if they engage in astrike they would assume the employees no longerwanted their jobs, Respondent has interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act and hasengaged in unfair labor practices in violation of Section8(a)(l) of the Act.6. By refusing to pay the striking employees who hadnot returned to work on July 1, 1979, their vacation paybecause of their participation in the union strike, Re-spondent has engaged in unfair labor practices in viola-tion of Section 8(a)(3) and (1) of the Act.7. By refusing to bargain in good faith with the Unionas the exclusive representative of the employees in theaforesaid appropriate unit, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.8. The strike which began on May 14, 1979, havingbeen caused and prolonged by Respondent's unfair laborpractices, is an unfair labor practice strike.9. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act, I shall recommend that itcease and desist therefrom and to take certain affirmativeaction to effectuate the policies of the Act.Accordingly, Respondent shall be ordered to pay va-cation pay to those striking employees who had not re-turned to work on July 1, 1979, with interest from thedate vacation pay was paid to the other employees on orabout June 28 or 29, 1979.Having found that Respondent did not bargain in goodfaith, it shall be ordered to bargain collectively with theUnion in good faith with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment of the unit employees and embody in asigned agreement any understanding reached.Further, since the May 14, 1979, strike was an unfairlabor practice strike, Respondent shall be ordered to re-instate those strikers upon their unconditional applicationfor reinstatement and make whole for any loss of earn-ings the strikers who have made themselves available foremployment on an unconditional basis but who were re-fused reinstatement, with interest.Backpay and interest as herein provided for shall becomputed in the manner prescribed by F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977).7 In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining representative for the period provided by law,the initial period of certification shall be construed as be-ginning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. See Glomac Plas-tics, Inc., 234 NLRB 1309 (1978), enfd. 600 F.2d 3 (2dCir. 1979); Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817; and Burnett ConstructionCompany, 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER72The Respondent, Rockingham Machine-Lunex Com-pany, Pleasant Valley, Iowa, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Threatening its employees that if they engage in astrike they will assume the employees no longer wanttheir jobs.7 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).72 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order and all objections theretoshall be deemed waived for all purposes.l10 ROCKINGHAM MACHINE-LUNEX COMPANY(b) Refusing to pay striking employees who had notreturned to work on July 1, 1979, their vacation pay be-cause of their participation in the union strike.(c) Refusing to bargain in good faith with the Union asthe exclusive representative of all its employees in thefollowing appropriate unit:All full-time and regular part-time production andmaintenance employees including warehouse andshipping employees, truck drivers, janitors and lead-men employed at the Employer's Pleasant Valley,Iowa facility; but excluding office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist the In-ternational Union, United Automobile, Aerospace & Ag-ricultural Workers of America (UAW), and its Local2077, or any other labor organization, to bargain collec-tively through representatives of their own choosing, andto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionor to refrain from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Pay the striking employees who had not returnedto work on July 1, 1979, their vacation pay with interestin the manner set forth in that portion of this Decisionentitled "The Remedy."(b) Upon request, bargain in good faith with the Unionfor employees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned contract.(c) Upon their unconditional application, offer strikersnot heretofore reinstated immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions without preju-dice to their seniority or other rights and privileges, andmake whole for any loss of earnings strikers who havemade themselves available for employment on an uncon-ditional basis but who were refused reinstatement withinterest.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze and determine the amount ofbackpay due under the terms of this Order.(e) Post at its Pleasant Valley, Iowa, facility copies ofthe attached notice marked "Appendix."3Copies of saidnotice, on forms provided by the Regional Director forRegion 33, shall, after being duly signed by Respondent'sauthorized representative, be posted immediately upon3 In the event that this Order is enforced by a Judgment a UnitedStates Court of Appeals the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(f) Notify the Regional Director for Region 33, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the amended complaintsbe, and they hereby are, dismissed insofar as they allegeunfair labor practices not specifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees that ifthey engage in a strike we will assume they nolonger want they jobs.WE WILL NOT refuse to pay our striking employ-ees who did not return to work on July 1, 1979,their vacation pay because of their participation inthe Union's strike.WE WILL NOT refuse to bargain in good faithwith International Union, United Automobile,Aerospace & Agricultural Workers of America(UAW), as the exclusive representative of our em-ployees in the bargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed under Section7 of the Act.WE WILL pay those striking employees who didnot return to work on Jul 1, 1979, their vacationpay with interest.WE WILL, upon request, bargain in good faithwith International Union, United Automobile,Aerospace & Agricultural Workers of America(UAW), as the exclusive representative of our em-ployees in the bargaining unit described below andif an understanding is reached, embody such under-standing in a signed agreement. The bargaining unitis:All full-time and regular part-time productionand maintenance employees including warehouseand shipping employees, truck drivers, janitorsand leadmen employed at the Employer's Pleas-ant Valley, Iowa facility; but excluding officeclerical employees, professional employees,guards and supervisors as defined in the Act.WE WILL, upon their unconditional application,offer strikers not heretofore reinstated immediateand full reinstatement to their former jobs or, iftheir jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges and make whole for any111 112 DECISIONS OF NATIONAL LABOR RELATIONS BOARDloss of earnings strikers who have made themselvesavailable for employment on an unconditional basisbut who were refused reinstatement, with interest.ROCKINGHAM MACHINE-LUNEX COMPANY